Exhibit 10.5
 
$40,816,327.53
BRIDGE LOAN AGREEMENT
dated as of
December 30, 2008
Among
ION GEOPHYSICAL CORPORATION,
The Guarantors Party Hereto,
The Lenders Party Hereto,
JEFFERIES FINANCE LLC,
as Administrative Agent, Sole Bookrunner and Sole Lead Arranger
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
SECTION 1.01 Defined Terms
    1  
SECTION 1.02 Classification of Loans and Borrowings
    20  
SECTION 1.03 Terms Generally
    20  
SECTION 1.04 Accounting Terms; GAAP
    21  
 
ARTICLE II THE CREDITS
    21  
 
SECTION 2.01 Commitments; Funding of Loans
    21  
SECTION 2.02 Loans and Borrowings
    21  
SECTION 2.03 Request for Borrowing
    22  
SECTION 2.04 [Intentionally omitted]
    22  
SECTION 2.05 Funding of Borrowing
    22  
SECTION 2.06 Applicable Interest Period
    22  
SECTION 2.07 Termination of Commitments
    23  
SECTION 2.08 Repayment of Loans; Evidence of Debt
    23  
SECTION 2.09 Prepayment of Loans
    24  
SECTION 2.10 Fees
    25  
SECTION 2.11 Interest
    25  
SECTION 2.12 Alternate Rate of Interest
    26  
SECTION 2.13 Increased Costs
    27  
SECTION 2.14 Break Funding Payments
    28  
SECTION 2.15 Taxes
    28  
SECTION 2.16 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    29  
SECTION 2.17 Mitigation Obligations; Replacement of Lenders
    31  
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
    32  
 
SECTION 3.01 Organization
    32  
SECTION 3.02 Authority Relative to this Agreement
    32  
SECTION 3.03 No Violation
    32  
SECTION 3.04 Financial Statements
    33  
SECTION 3.05 No Undisclosed Liabilities
    33  
SECTION 3.06 Litigation
    34  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 3.07 Compliance with Law
    34  
SECTION 3.08 Material Contracts
    34  
SECTION 3.09 Properties
    34  
SECTION 3.10 Intellectual Property
    34  
SECTION 3.11 Taxes
    35  
SECTION 3.12 Environmental Compliance
    35  
SECTION 3.13 Labor Matters
    36  
SECTION 3.14 Investment Company Status
    36  
SECTION 3.15 Insurance
    36  
SECTION 3.16 Solvency
    36  
SECTION 3.17 ERISA
    36  
SECTION 3.18 Disclosure
    37  
SECTION 3.19 Subsidiaries
    37  
SECTION 3.20 Margin Stock
    37  
SECTION 3.21 Short Term Interim Junior Financing
    37  
 
ARTICLE IV CONDITIONS
    37  
 
SECTION 4.01 Effective Date
    37  
 
ARTICLE V AFFIRMATIVE COVENANTS
    40  
 
SECTION 5.01 Financial Statements
    40  
SECTION 5.02 Notices of Material Events
    41  
SECTION 5.03 Existence; Conduct of Business
    42  
SECTION 5.04 Payment of Obligations
    42  
SECTION 5.05 Maintenance of Properties; Insurance
    42  
SECTION 5.06 Books and Records; Inspection Rights
    42  
SECTION 5.07 Compliance with Laws
    43  
SECTION 5.08 Use of Proceeds
    43  
SECTION 5.09 Additional Guarantees
    43  
SECTION 5.10 Compliance with ERISA
    43  
SECTION 5.11 Compliance With Agreements
    43  
SECTION 5.12 Compliance with Environmental Laws; Environmental Reports
    44  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 5.13 Maintain Business
    44  
SECTION 5.14 Further Assurances
    44  
 
ARTICLE VI NEGATIVE COVENANTS
    44  
 
SECTION 6.01 Indebtedness
    44  
SECTION 6.02 Liens
    46  
SECTION 6.03 Fundamental Changes
    46  
SECTION 6.04 Asset Sales
    47  
SECTION 6.05 Investments
    47  
SECTION 6.06 Swap Agreements
    49  
SECTION 6.07 Restricted Payments
    49  
SECTION 6.08 Transactions with Affiliates
    50  
SECTION 6.09 Restrictive Agreements
    51  
SECTION 6.10 Constitutive Documents
    51  
SECTION 6.11 Nature of Business
    51  
SECTION 6.12 Sales and Leasebacks
    52  
SECTION 6.13 Changes in Fiscal Year
    52  
SECTION 6.14 Minimum Fixed Charge Coverage Ratio
    52  
SECTION 6.15 Maximum Leverage Ratio
    52  
SECTION 6.16 Minimum Tangible Net Worth
    52  
 
ARTICLE VII EVENTS OF DEFAULT AND REMEDIES
    52  
 
SECTION 7.01 Events of Default
    52  
 
ARTICLE VIII THE ADMINISTRATIVE AGENT
    55  
 
ARTICLE IX GUARANTEE
    57  
 
SECTION 9.01 The Guarantee
    57  
SECTION 9.02 Guarantee Unconditional
    58  
SECTION 9.03 Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances
    59  
SECTION 9.04 Waiver by Each Guarantor
    59  
SECTION 9.05 Right of Contribution
    59  
SECTION 9.06 Subrogation
    59  
SECTION 9.07 Stay of Acceleration
    60  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 9.08 Instrument for the Payment of Money
    60  
SECTION 9.09 Limit of Liability
    60  
SECTION 9.10 Release upon Sale
    60  
SECTION 9.11 Benefit to Guarantor
    60  
 
ARTICLE X MISCELLANEOUS
    61  
 
SECTION 10.01 Notices
    61  
SECTION 10.02 Waivers; Amendments
    62  
SECTION 10.03 Expenses; Indemnity; Damage Waiver
    63  
SECTION 10.04 Successors and Assigns
    64  
SECTION 10.05 Survival
    67  
SECTION 10.06 Counterparts; Integration; Effectiveness
    68  
SECTION 10.07 Severability
    68  
SECTION 10.08 Right of Setoff
    68  
SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process
    68  
SECTION 10.10 WAIVER OF JURY TRIAL
    70  
SECTION 10.11 Headings
    70  
SECTION 10.12 Confidentiality
    70  
SECTION 10.13 Interest Rate Limitation
    71  
SECTION 10.14 USA Patriot Act
    72  
SECTION 10.15 Final Agreement of the Parties
    72  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
SCHEDULES:
Schedule 1.01A — Existing Letters of Credit
Schedule 1.01B — Permitted Liens
Schedule 2.01 — Commitments
Schedule 3.01 — Organization
Schedule 3.03 — No Violations
Schedule 3.05 — No Undisclosed Liabilities
Schedule 3.06 — Litigation
Schedule 3.07 — Compliance with Law
Schedule 3.10 — Intellectual Property
Schedule 3.12 — Environmental Compliance
Schedule 3.15 — Insurance
Schedule 3.19 — Subsidiaries
Schedule 4.01(m) — Payoffs to Other Lenders
Schedule 6.01 — Existing Indebtedness
Schedule 6.05 — Permitted Investments
Schedule 6.08 — Affiliate Transactions
Schedule 6.09 — Restrictive Agreements
Schedule 6.12 — Sales and Leasebacks
Schedule 10.04 — Competitors

-v-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
EXHIBITS:

         
Exhibit 1.01(A)
  —   Form of Assignment and Assumption
 
       
Exhibit 1.01(C)
  —   Form of Joinder Agreement
 
       
Exhibit 2.08(f)
  —   Form of Promissory Note

-vi-



--------------------------------------------------------------------------------



 



          BRIDGE LOAN AGREEMENT (this “Agreement”) dated as of December 30, 2008
(the “Effective Date”), among ION GEOPHYSICAL CORPORATION, a Delaware
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto, JEFFERIES FINANCE LLC (“Jefferies”), as Administrative Agent, sole
bookrunner and sole lead arranger.
PRELIMINARY STATEMENT:
          WHEREAS, the Borrower has previously issued that certain senior
increasing rate note, dated September 18, 2008 (the “Short-Term Bridge Note”),
in the aggregate principal amount of $40,816,327.53 in favor of Jefferies
Finance CP Funding LLC, which Short-Term Bridge Note is maturing on December 31,
2008; and
          WHEREAS, the Borrower has requested that the Lenders make loans to it
to repay the outstanding principal amount of the Short-Term Bridge Note, and the
Lenders are willing, on the terms and subject to the conditions hereinafter set
forth (including Article IV), to extend the Commitments and make the Loans
described herein to the Borrower for such purpose.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants set forth herein, the Borrower, Guarantors, the Administrative Agent
and the Lenders agree as follows:
ARTICLE I
Definitions
     SECTION 1.01 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the applicable LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means Jefferies Finance LLC, in its capacity as
administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an administrative questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agreement” has the meaning set forth in the introductory paragraph
hereof.

 



--------------------------------------------------------------------------------



 



          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) 2.75%. Any change in
the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively, if
applicable.
          “Applicable Margin” means, on any day, when used in reference to any
Loan the rate of interest of which is determined by reference to (i) the
Adjusted LIBO Rate, a per annum percentage equal to 13.25% and (ii) the
Alternate Base Rate, a per annum percentage equal to 12.25%.
          “Approved Fund” has the meaning assigned to such term in
Section 10.04.
          “ARAM” means ARAM Systems Ltd., an Alberta corporation, and its
permitted successors and assigns.
          “ARAM Acquisition” means the acquisition of ARAM and certain of its
subsidiaries or Affiliates, including Canadian Seismic Rentals, Inc., an Alberta
corporation, pursuant to the terms of the ARAM Purchase Agreement.
          “ARAM Financial Statements” has the meaning set forth in
Section 3.04(b).
          “ARAM Purchase Agreement” means that certain Amended and Restated
Share Purchase Agreement, dated as of September 18, 2008, by and among the
Borrower, ARAM, Canadian Seismic Rentals Inc. and the “Sellers” named therein,
as amended, restated, or otherwise modified from time to time.
          “Asset Sale” means the sale, transfer, lease or disposition by the
Borrower or any of its Subsidiaries to any Person other than the Borrower or any
of its Subsidiaries of (i) any of the Equity Interests in any of the Borrower’s
Subsidiaries, (ii) substantially all of the assets of any division or line of
business of the Borrower or any of its Subsidiaries, or (iii) any other assets
(whether tangible or intangible) of the Borrower or any of its Subsidiaries
(including, without limitation, any accounts receivable but excluding
(a) inventory sold in the ordinary course of business, (b) Permitted
Investments, (c) Margin Stock, and (d) obsolete, worn out or surplus equipment).
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of the Administrative Agent,
if required by Section 10.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit 1.01(A) or any other form approved by the
Administrative Agent.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” has the meaning given in the preamble hereto.

2



--------------------------------------------------------------------------------



 



          “Borrowing” means Loans of the same Type, made, converted or continued
on the same date and, in the case of any Loan to which the LIBO Rate is
applicable, as to which a single Interest Period is in effect.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City, New York or Houston, Texas are
authorized or required by Law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change in Law” means (a) the adoption of any Law after the date of
this Agreement, (b) any change in any Law or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender (or, for purposes of Section 2.13(b),
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of Law) of any Governmental Authority made or issued after the date of this
Agreement.
          “Change of Control” means (a) any Person or group (within the meaning
of Rule 13d-5 of the Commission under the Securities Exchange Act of 1934 as in
effect on the date hereof) shall become the beneficial owner (as defined in
Rule 13d-3 of the Commission under the Securities Exchange Act of 1934 as in
effect on the date hereof) of issued and outstanding Equity Interests of the
Borrower representing more than 35% of the aggregate voting power in elections
for directors of the Borrower on a fully diluted basis; or (b) a majority of the
members of the board of directors of the Borrower shall cease to be either
(i) Persons who were members of the board of directors on the Effective Date or
(ii) Persons who became members of such board of directors after the Effective
Date and whose election or nomination was approved by a vote or consent of the
majority of the members of the board of directors that are either described in
clause (i) above or who were elected under this clause (ii).
          “Change of Control Offer” has the meaning set forth in
Section 2.09(b).
          “Change of Control Payment” has the meaning set forth in
Section 2.09(b).
          “Change of Control Payment Date” has the meaning set forth in
Section 2.09(b).
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Commission” means the Securities and Exchange Commission as
constituted under the Securities Exchange Act of 1934, or, if at any time such
Commission is not existing and performing the duties now assigned to it, then
the body performing such duties at such time.

3



--------------------------------------------------------------------------------



 



          “Commitment” means with respect to each Lender, the commitment of such
Lender to make its Loan. The amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The aggregate amount of the
Lenders’ Commitments is $40,816,327.53.
          “Confidential Release and Termination Agreement” means the Release and
Termination Agreement, dated the date hereof, by and among the Borrower,
Jefferies and Jefferies & Company, Inc.
          “Consolidated Capital Expenditures” means, for any period, the
expenditures for additions to property, plant and equipment and other capital
expenditures for such period, as the same are or would be set forth in a
consolidated statement of cash flows of the Borrower and its Subsidiaries for
such period.
          “Consolidated Capital Lease Obligations” means, for any period, the
Capital Lease Obligations for such period, as the same are or would be set forth
in a consolidated statement of cash flows of the Borrower and its Subsidiaries
for such period.
          “Consolidated EBITDA” means, for any period and for any Person,
Consolidated Net Income of such Person for such period plus, to the extent
deducted in determining Consolidated Net Income for such period, the aggregate
of (i) Consolidated Interest Expense, (ii) income tax expense and
(iii) depreciation, amortization and other similar non-cash charges. The
Consolidated EBITDA of any Person acquired subsequent to July 3, 2008 shall be,
as of the date of acquisition, without duplication, said Person’s Consolidated
EBITDA calculated for the most recently completed twelve month period ended
prior to such acquisition and, thereafter, its Consolidated EBITDA calculated on
a rolling four quarter basis.
          “Consolidated Indebtedness” means, for any period, the consolidated
Indebtedness of the Borrower and its Subsidiaries determined on a consolidated
basis for such period.
          “Consolidated Interest Expense” means, for any period and for any
Person, the sum of aggregate interest expense of such Person and its
Subsidiaries determined on a consolidated basis for such period.
          “Consolidated Net Income” means, for any period and for any Person,
the net income of such Person and its subsidiaries, determined on a consolidated
basis for such period, exclusive of the effect of any extraordinary gains or
losses.
          “Control” means the power, direct or indirect, to vote 35% or more of
the voting power for the election of directors (or the individuals performing
similar functions) of such Person.
          “Convertible Notes” means any senior unsecured convertible notes,
subordinated unsecured convertible notes or senior subordinated unsecured
convertible notes, in each case, issued by the Borrower in one or more
transactions after the Effective Date that are mandatorily convertible on a
stated date into a fixed number of the Borrower’s common shares and not
otherwise convertible.

4



--------------------------------------------------------------------------------



 



          “Convertible Preferred Stock” means (i) the Existing Convertible
Preferred Stock and (ii) any other capital stock of the Borrower, in each case,
issued by the Borrower in one or more transactions after the Effective Date that
are mandatorily convertible on a stated date into a fixed number of the
Borrower’s common shares and not otherwise convertible.
          “Credit Exposure” means, with respect to any Lender at any time
(i) prior to the termination or expiration of the Commitments, such Lender’s
Commitment at such time and (ii) thereafter, the outstanding principal amount of
such Lender’s Loans at such time.
          “Default” means any event or condition that constitutes an Event of
Default or that upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Default Rate” means (a) with respect to the Loans, the per annum rate
of interest otherwise applicable to such Loans plus 4.00%, and (b) with respect
to all other amounts, the per annum rate of interest otherwise applicable to ABR
Loans plus 4.00%.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “Domestic Subsidiary” means a Subsidiary organized or formed under the
laws of the United States of America or any state, jurisdiction or territory
thereof.
          “Effective Date” has the meaning given in the preamble hereto.
          “Environmental Laws” means all Laws, notices or agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or, to the knowledge of the Borrower, threatened release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

5



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Section 7.01.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, Issuing Lender or any other recipient of a payment to be made by or on
account of any Obligation, (a) taxes imposed on or measured by its overall net
income, however denominated, and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located; and (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which a Lender
is located.
          “Existing ARAM Sellers’ Note” means that certain unsecured promissory
note, dated September 18, 2008, in the aggregate principal amount of
$35,000,000, issued by 3226509 Nova Scotia Company, a Nova Scotia unlimited
liability company and successor by assignment to the Borrower under the ARAM
Purchase Agreement, made to the favor of Maison Mazel Ltd. (formerly known as
1236929 Alberta Ltd.), an Alberta corporation.
          “Existing ARAM Sellers’ Note Guaranty” means that certain guaranty,
dated September 18, 2008, made by the Borrower to the favor of Maison Mazel Ltd.
(formerly known as 1236929 Alberta Ltd.), an Alberta corporation.

6



--------------------------------------------------------------------------------



 



          “Existing Convertible Preferred Stock” means those certain
(i) Series D-1 Cumulative Convertible Preferred Stock issued pursuant to the
terms of the Certificate of Rights and Preferences of Series D-1 Cumulative
Convertible Preferred Stock dated February 16, 2005, (ii) Series D-2 Cumulative
Convertible Preferred Stock issued pursuant to the terms of the Certificate of
Rights and Preferences of Series D-2 Cumulative Convertible Preferred Stock
dated December 6, 2007, (iii) Series D-3 Cumulative Convertible Preferred Stock
issued pursuant to the terms of the Certificate of Rights and Preferences of
Series D-3 Cumulative Convertible Preferred Stock dated effective as of
February 21, 2008 and (iv) shares issued in accordance with the terms of Section
1(c) of that certain Agreement dated as of February 15, 2005 between the
Borrower and Fletcher International, Ltd.
          “Existing Letters of Credit” means those certain letters of credit
described on Schedule 1.01A.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower or any authorized
signatory of the Borrower.
          “Fixed Charge Coverage Ratio” means, at any date, the ratio of
(i) Consolidated EBITDA less the sum of: (A) cash income tax expense,
(B) non-financed Consolidated Capital Expenditures (it being understood and
agreed that Consolidated Capital Expenditures that are financed with loans made
under the Senior Credit Facility shall not constitute non-financed Consolidated
Capital Expenditures) and (C) capitalized research and development costs; to
(ii) the sum of (A) scheduled payments of (x) lease payments and (y) payments of
principal Indebtedness, (B) Consolidated Interest Expense actually paid and
(C) dividends paid in cash, in each case for the period of four consecutive
fiscal quarters most recently ended on or prior to such date for which financial
information is available.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Subsidiary” means any Subsidiary of the Borrower that is not
organized or incorporated in the United States or any State or territory
thereof.
          “Fourth Amendment” means that certain Fourth Amendment to Amended and
Restated Credit Agreement and Foreign Security Agreement, Limited Waiver and
Release, dated

7



--------------------------------------------------------------------------------



 



the date hereof, by and among the Borrower, ION International S.à r.l., the
guarantors party thereto, the lenders party thereto and the Senior Credit
Facility Administrative Agent.
          “GAAP” means generally accepted accounting principles in the United
States of America in effect from time to time.
          “Governmental Approval” means (i) any authorization, consent,
approval, license, waiver, ruling, permit, tariff, rate, certification,
exemption, filing, variance, claim, order, judgment, decree, sanction or
publication of, by or with; (ii) any notice to; (iii) any declaration of or
with; or (iv) any registration by or with, or any other action or deemed action
by or on behalf of, any Governmental Authority.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided, that the term guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Guarantees” means the guarantees issued pursuant to this Agreement as
contained in Article IX hereof.
          “Guarantors” means (i) ION Exploration Products (U.S.A.), Inc., a
Delaware corporation, (ii) I/O Marine Systems, Inc., a Louisiana corporation,
(iii) GX Technology Corporation, a Texas corporation and (iv) each of the
Borrower’s existing and subsequently acquired or organized Material Domestic
Subsidiaries.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law, and any petroleum, petroleum
products or petroleum distillates and associated oil or natural gas exploration,
production and development wastes that are not exempted or excluded from being
defined as “hazardous substances”, “hazardous materials”, “hazardous wastes” and
“toxic substances” under such Environmental Laws.

8



--------------------------------------------------------------------------------



 



          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind (excluding deposits from customers of the Borrower or its
Subsidiaries in the ordinary course of business), (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of business
that are not more than ninety (90) days past due), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) any other
items required to be listed as a liability under GAAP. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Intangible Assets” means assets that are considered to be intangible
assets under GAAP, including customer lists, goodwill, computer software,
copyrights, trade names, trademarks, patents, franchises, licenses, unamortized
deferred charges, unamortized debt discount and capitalized research and
development costs provided that Intangible Assets shall expressly exclude the
multi-client data library.
          “Intellectual Property” has the meaning given in Section 3.10.
          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last Business Day of each calendar month, commencing with the last Business Day
of January, 2009 and (b) with respect to any Eurodollar Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part.
          “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one month thereafter; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day;
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding

9



--------------------------------------------------------------------------------



 



day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period and (iii) if any
Interest Period shall end on a date that is subsequent to the Maturity Date, the
last day of such Interest Period shall be deemed to be the Maturity Date
regardless of whether such Interest Period shall be for a period of less than
one month. For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.
          “ION Financial Statements” has the meaning set forth in
Section 3.04(a).
          “Investment” means (i) any direct or indirect purchase or other
acquisition by the Borrower or any of its Subsidiaries of, or of a beneficial
interest in, any Equity Interests of any other Person (including any Subsidiary
of the Borrower) and (ii) any loan, advance (other than advances to employees
for moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contribution by the
Borrower or any of its Subsidiaries to any other Person (other than, in the case
of the Borrower, to a Subsidiary of the Borrower or, in the case of a Subsidiary
of the Borrower, to the Borrower or another such Subsidiary). The amount of any
investment shall be the original cost of such investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.
          “Jefferies” has the meaning given in the preamble hereto.
          “Joinder Agreement” means a Joinder Agreement substantially in the
form of Exhibit 1.01(C) or such other form as the Administrative Agent shall
approve executed by any new Material Domestic Subsidiary or any Domestic
Subsidiary that previously was not is required under Section 5.09 to become a
Guarantor, in each case, making such Subsidiary a Guarantor.
          “Law” means all laws, statutes, treaties, ordinances, codes, acts,
rules, regulations, Government Approvals and Orders of all Governmental
Authorities, whether now or hereafter in effect.
          “Lenders” means the Persons listed on the signature pages hereto as
“Lenders” and any other Person that shall have become a Lender hereto pursuant
to an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.
          “Leverage Ratio” means, at any date, for the Borrower and its
Subsidiaries, the ratio of (i) Total Funded Debt as of such date to
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date for which financial information is
available.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the greater of (i) 1.75% and (ii) the rate appearing on Reuters
BBA Libor Rates Page 3750 (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of

10



--------------------------------------------------------------------------------



 



providing quotations of interest rates applicable to deposits in the relevant
currency in the London interbank market) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
as the rate for deposits in Dollars with a maturity comparable to such Interest
Period. In the event that such rate referred to in clause (ii) of the
immediately preceding sentence is not available at such time for any reason,
then the “LIBO Rate” with respect to such Eurodollar Borrowing for such Interest
Period shall be the greater of (i) 1.75% and (ii) the rate at which the
Administrative Agent is offered deposits in Dollars in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period for the
number of days comprised therein and in an amount comparable to its portion of
the amount of such Eurodollar Borrowing to be outstanding during such Interest
Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset to secure or provide for the payment of any obligation of
any Person, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
          “Loan Documents” means this Agreement, any promissory notes executed
in connection herewith, any Joinder Agreements and any other agreements and
documents executed and delivered in connection with this Agreement.
          “Loan” means any Loan made pursuant to Section 2.01 hereof.
          “Margin Stock” shall have the meaning given to such term in Board
Regulation U.
          “Material Adverse Effect” means a material adverse effect on (i) the
business, assets, operations, property or condition (financial or otherwise) of
the Borrower and its Subsidiaries taken as a whole, (ii) the ability of any of
the Obligors to perform its obligations under the Loan Documents to which such
Obligor is a party, (iii) the validity or enforceability of any of the Loan
Documents, or (iv) the rights and remedies of the Administrative Agent and the
Lenders under the Loan Documents.
          “Material Contract” means any contract or agreement, written or oral,
to which the Borrower or any of its Subsidiaries is a party (other than the Loan
Documents) that is listed as a “Material Contract” in the most recently filed
Annual Report of the Borrower on Form 10-K, or in any Quarterly Report of the
Borrower on Form 10-Q or Current Report of the Borrower on Form 8-K filed
thereafter (each as may be amended) until the Form 10-K for the immediately
succeeding fiscal year is filed, as each such contract or agreement may be
amended, supplemented or otherwise modified from time to time.
          “Material Domestic Subsidiary” means a Subsidiary of the Borrower that
(i) is a Domestic Subsidiary and (ii) holds assets having a book value of
$50,000,000 or more.

11



--------------------------------------------------------------------------------



 



          “Material Indebtedness” means Indebtedness (other than the Loans) or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$20,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any of its Subsidiaries in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
          “Maturity Date” means January 31, 2010.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Worth” means, as of any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, the sum of (i) Shareholders’
Equity of the Borrower and its Subsidiaries (ii) outstanding Convertible
Preferred Stock and (iii) the outstanding Convertible Notes; provided that if
the Convertible Preferred Stock and the Convertible Notes ever account for more
than fifty percent (50%) of the aggregate Net Worth, any such excess over fifty
percent (50%) shall not be considered in calculating Net Worth.
          “New ARAM Sellers’ Note” means that certain amended and restated
unsecured subordinated promissory note, dated the Effective Date, in the
aggregate principal amount of $35,000,000, issued by 3226509 Nova Scotia
Company, a Nova Scotia unlimited liability company and successor by assignment
to the Borrower under the ARAM Purchase Agreement, made to the favor of Maison
Mazel Ltd. (formerly known as 1236929 Alberta Ltd.), an Alberta corporation, as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.
          “New ARAM Sellers’ Note Documents” means, collectively, the New ARAM
Sellers’ Note and the New ARAM Sellers’ Note Guaranty.
          “New ARAM Sellers’ Note Guaranty” means that certain amended and
restated subordinated guaranty, dated the Effective Date, made by the Borrower
to the favor of Maison Mazel Ltd. (formerly known as 1236929 Alberta Ltd.), as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.
          “Note” has the meaning set forth in Section 2.08(f).
          “Obligations” means all of the duties, obligations (including the
payment of the principal of or premium, if any, or interest on the Loans) and
liabilities of any kind of the Borrower and each Guarantor hereunder or under
any of the Loan Documents.
          “Obligors” means the Borrower and each Guarantor.
          “Order” means an order, writ, judgment, award, injunction, decree,
ruling or decision of any Governmental Authority or arbitrator.

12



--------------------------------------------------------------------------------



 



          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any of the other Loan
Documents.
          “Participant” has the meaning set forth in Section 10.04.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Petition Date” has the meaning set forth in Section 9.02.
          “Permitted Investments” means:
          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed or insured by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;
          (b) investments in commercial paper maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least A-1 from Standard & Poor’s Rating Service and P-1 from
Moody’s Investor’s Service, Inc.;
          (c) investments in certificates of deposit, banker’s acceptances and
time deposits maturing within three (3) years from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the Laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000, any Lender or any Senior Credit Facility Lender;
          (d) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
          (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated or invest solely in the assets described in clauses
(a) through (d) above and (iii) have portfolio assets of at least $500,000,000;
          (f) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within three (3) years after the
date of acquisition and having, at such date, the highest rating obtainable from
either S&P or Moody’s;
          (g) any interest bearing account at, or certificate of deposit
maturing not more than three (3) years after such time issued by, a U.S. savings
and loan association which has a rating of “A-” or better from S&P or a rating
of “A3” or better from Moody’s on its long term unsecured debt and which has
combined capital and surplus and undivided profits of not less than
$500,000,000;

13



--------------------------------------------------------------------------------



 



          (h) any interest bearing account at, or certificate of deposit
maturing not more than one year after such time, payable in U.S. Dollars and
issued by, (i) a foreign banking institution or foreign branch of a U.S. banking
institution, which banking institution has a rating of “A-” or better from S&P
or a rating of “A3” or better from Moody’s on its long-term unsecured debt and
combined capital and surplus and undivided profits of not less than
$500,000,000, or (ii) any foreign subsidiary of a U.S. banking institution,
which U.S. banking institution has a rating of “A-” or better from S&P or a
rating of “A3” or better from Moody’s and which subsidiary has combined capital
and surplus and undivided profits of not less than $500,000,000 or (iii) by any
Lender or any Senior Facility Lender;
          (i) any evidence of Indebtedness (including variable rate demand
notes), maturing not more than three (3) years after such time, issued by any
State of the United States, by any county or municipality organized or
incorporated under the laws of any State of the United States or by any agency
or subdivision of any of the foregoing, in each case rated “A-” or better by S&P
or rated “A3” or better by Moody’s;
          (j) [Intentionally omitted];
          (k) any mutual funds or similar investment vehicles investing
primarily in Investments of the types set forth in the foregoing clauses
(a) through (j), provided that ratings requirements shall be applicable to the
mutual fund rather than the underlying Investments, as follows: such mutual
funds shall, in each case, have a rating of “A-” or better from S&P or a rating
of “A3” from Moody’s or a rating satisfactory to the Administrative Agent from
another recognized rating agency satisfactory to the Administrative Agent,
provided, however, that it is agreed that (i) any Investment which when made
complies with the requirements of any of the foregoing clauses (e), (f), (g),
(h), (i) or (j) may continue to be held notwithstanding that such Investment if
made thereafter would not comply with such requirements; and (ii) no Investment
otherwise permitted by clauses (j) or (k) shall be permitted to be made directly
or indirectly through a mutual fund if, immediately before or after giving
effect thereto, any Default shall have occurred and be continuing; and
          (l) with respect to the Borrower’s Foreign Subsidiaries only, any
Investments outside of the United States that are the functional foreign
equivalents in all material respects to the investments described in the
foregoing clauses (a) through (k) of this definition.
          “Permitted Liens” means:
          (a) Liens that secure Indebtedness incurred under the Senior Credit
Facility pursuant to clause (e) of Section 6.01;
          (b) any Lien on any property or asset of the Borrower or any
Subsidiary of the Borrower existing on July 3, 2008 and identified on
Schedule 1.01B hereto;
          (c) Liens that secure Indebtedness permitted by clause (c) of
Section 6.01;

14



--------------------------------------------------------------------------------



 



          (d) any Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses, provided that such Indebtedness is not increased except for
increases in an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
extension, renewal, refinancing, or replacement and in an amount equal to any
existing commitments unutilized thereunder, and is not secured by any additional
assets;
          (e) Liens imposed by Law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
          (f) Statutory Liens of landlords, statutory liens of banks and rights
of setoff, carriers’, warehousemen’s, mechanics’, materialmen’s, workmen’s,
repairmen’s, employees’ and other like Liens imposed by Law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days or are being contested in compliance with Section
5.04;
          (g) Liens, pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance, other
social security Laws or regulations and by other similar Laws;
          (h) Liens, deposits or pledges to secure the performance of bids,
tenders, trade contracts, leases, statutory obligations, government contracts,
surety and appeal bonds, performance bonds, return-of-money-bonds and other
obligations of a like nature, in each case in the ordinary course of business;
          (i) easements, zoning restrictions, rights-of-way, licenses,
restrictions on the use of property or other minor imperfections in title and
similar encumbrances on real property and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and its Subsidiaries;
          (j) leases or subleases granted to third parties in accordance with
any applicable terms of the Loan Documents and not interfering in any material
respect with the ordinary conduct of the business of the Borrower and its
Subsidiaries;
          (k) Liens in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods;
          (l) any zoning or similar Law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
          (m) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements (but not Swap Agreements) entered into in the ordinary course of
business of the Borrower and its Subsidiaries;
          (n) licenses of patents, trademarks and other intellectual property
rights granted by the Borrower or any of its Subsidiaries in the ordinary course
of business and not interfering in any material respect with the ordinary
conduct of the business of the Borrower and its Subsidiaries;

15



--------------------------------------------------------------------------------



 



          (o) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
          (p) any obligations or duties affecting any of the property of any
Person to any municipality or public authority with respect to any franchise,
grant, license or permit which do not materially impair the use of such property
for the purposes for which it is held;
          (q) Liens on cash deposits in the nature of a right of setoff,
banker’s lien, counterclaim or netting of cash amounts owed arising in the
ordinary course of business on deposit accounts;
          (r) Liens on cash collateral or Permitted Investments for the Existing
Letters of Credit and letters of credit permitted under Section 6.01(h), not to
exceed the face amount thereof;
          (s) Liens reserved in leases for rent and for compliance with the
terms of the lease in the case of leasehold estates;
          (t) any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary of the Borrower or
existing on any property or asset of any Person that becomes a Subsidiary after
July 3, 2008 prior to the time such Person becomes a Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other Property or assets of the Borrower or any
Subsidiary of the Borrower, (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be, and (iv) such Lien, unless otherwise permitted
hereunder, is terminated within ninety (90) days of such Person’s becoming a
Subsidiary;
          (u) any Liens on capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (j) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 80% of the cost of acquiring, constructing or
improving such fixed or capital assets, and (iv) such Liens shall not apply to
any other property of the Borrower or any of its Subsidiaries;
          (v) any Liens created pursuant to any Swap Agreement (i) with any
Senior Credit Facility Lender or any Affiliate of such Senior Credit Facility
Lender, or (ii) with any other Person, provided that the aggregate value of the
obligation secured by all such Liens permitted by this clause (v)(ii) shall not
exceed $3,000,000 in the aggregate at any one time outstanding;

16



--------------------------------------------------------------------------------



 



          (w) Liens to secure Capital Lease Obligations permitted under
Sections 6.01(g) and 6.01(s); provided that such Liens attach only to the
Property that is the subject of such Capital Lease Obligation;
          (x) any Liens securing purchase money indebtedness;
          (y) any extension, renewal or replacement of the foregoing, provided
that the Liens permitted hereunder shall not secure any additional Indebtedness
(other than any refinancing thereof) or encumber any additional property (other
than a substitution of like property); and
          (z) liens on Margin Stock.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Prime Rate” means the prime lending rate of interest per annum
publicly announced from time to time by HSBC Bank USA, N.A., as its prime rate
in effect at its principal office located in New York, New York as set forth on
the British Bankers’ Association Telerate Page 5 for such day (or such other
page as may replace such page for the purpose of displaying such rate); each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.
          “Register” has the meaning set forth in Section 10.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, Lenders having Credit Exposures
representing more than 50.0% of the aggregate amount of all Credit Exposures at
such time.
          “Response” means (a) “response” as such term is defined in CERCLA, 42
U.S.C. §9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to: (i) clean up, remove, treat, abate, or
in any other way address any Hazardous Material in the environment; (ii) prevent
the release or threatened release of any Hazardous Material; or (iii) perform
studies and investigations in connection with, or as a precondition to, clause
(i) or (ii) above.
          “Restricted Payment” means: (i) any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests in the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any

17



--------------------------------------------------------------------------------



 



sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in the Borrower, or any of its Subsidiaries or any option, warrant or
other right to acquire any such Equity Interests in the Borrower or any of its
Subsidiaries, or (ii) any principal repayment, defeasance, sinking fund or
similar deposit, whether in cash, securities or other property, of the New ARAM
Sellers’ Note.
          “Sale/Leaseback Agreement” means a five-year amortizing equipment
lease financing facility in an original principal amount not exceeding
$41,000,000, entered into by the Borrower or one or more of its Subsidiaries,
pursuant to which the Borrower or such Subsidiaries shall sell and lease back
equipment or inventory, primarily located in Canada, on terms reasonably
satisfactory to (i) if the Senior Credit Facility is then outstanding, the
Senior Credit Facility Administrative Agent or (ii) if the Senior Credit
Facility is not then outstanding, the Administrative Agent.
          “S&P” means Standard & Poor’s Rating Services, a division of the
McGraw Hill Companies, Inc.
          “Senior Credit Facility” means that certain Amended and Restated
Credit Agreement, dated as of July 3, 2008, among, inter alios, the Borrower,
ION International S.à r.l., a Luxembourg private limited company (société à
responsabilité limitée), as the foreign borrower, the other Subsidiaries of the
Borrower that are party thereto, as guarantors, the lenders party thereto, HSBC
Bank USA, N.A., as administrative agent (in such capacity, the “Senior Credit
Facility Administrative Agent”), and the other agents party thereto, as amended
by that certain First Amendment to Amended and Restated Credit Agreement and
Domestic Security Agreement, dated as of September 17, 2008, that certain Second
Amendment to Amended and Restated Credit Agreement, dated as of October 17,
2008, the Third Amendment and the Fourth Amendment and the same as may be
further amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof.
          “Senior Credit Facility Lender” means a Lender (as defined in the
Senior Credit Facility).
          “Senior Credit Facility Lender Swap Agreement” means a Lender Swap
Agreement (as defined in the Senior Credit Facility).
          “Senior Credit Facility Loan Documents” means the Senior Credit
Facility and the Loan Documents (as defined therein), in each case, as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.
          “Shareholders’ Equity” means, as of any date of determination,
consolidated shareholders’ equity of the Borrower and its Subsidiaries as of the
last day of the most recently ended fiscal quarter of the Borrower and its
Subsidiaries for which financial statements are available determined in
accordance with GAAP.
          “Short-Term Bridge Note” has the meaning set forth in the recitals
hereto.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus

18



--------------------------------------------------------------------------------



 



the aggregate of the maximum reserve percentages (including any marginal,
special, emergency or supplemental reserves) expressed as a decimal established
by the Board to which the Administrative Agent is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
          “Subordinated Indebtedness” means unsecured Indebtedness of the
Borrower and its Subsidiaries, provided such Indebtedness (a) is subordinate in
payment to the Obligations pursuant to subordination provisions approved in
writing by the Administrative Agent, (b) does not have a maturity date shorter
than one (1) year following the Maturity Date and (c) has terms that are no more
restrictive than the terms of the Loan Documents and which provide they may not
be amended in any manner less favorable to the Borrower or any of its
Subsidiaries party thereto without the consent of the Administrative Agent and
the Required Lenders, provided that, after giving effect to the issuance of such
Indebtedness, no Default or Event of Default shall have occurred or be
continuing or would occur as a result thereof.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, Controlled or held, or (b) that is, as of such date,
otherwise Controlled by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means any direct or indirect subsidiary of the Borrower.
          “Super Majority Lenders” means, at any time, Lenders having Credit
Exposures representing more than 66-2/3% of the sum of the total Credit
Exposures at such time.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that,
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or its Subsidiaries shall be a Swap Agreement.

19



--------------------------------------------------------------------------------



 



          “Tangible Net Worth” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, Net Worth on that date
minus the Intangible Assets of the Borrower and its Subsidiaries on such date.
          “Tax Deferred Asset Assignment Agreement” means that certain
Assignment Agreement, dated the date hereof, by and among 3226509 Nova Scotia
Company, ARAM, Canadian Seismic Rentals Inc., Maison Mazel Ltd. (formerly known
as 1236929 Alberta Ltd.) and the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Third Amendment” means that certain Third Amendment to Amended and
Restated Credit Agreement, dated December 29, 2008, by and among the Borrower,
ION International S.à r.l., the guarantors party thereto, the lenders party
thereto and the Senior Credit Facility Administrative Agent.
          “Total Funded Debt” means all funded Consolidated Indebtedness, plus
Consolidated Capital Lease Obligations and issued letters of credit net of cash
collateral posted to secure any such letters of credit.
          “Transactions” means the execution, delivery and performance by the
Borrower and the Guarantors of this Agreement and the other Loan Documents, the
borrowing of the Loans and the use of the proceeds thereof as provided in
Section 5.08.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
     SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “herein”, “hereof” and

20



--------------------------------------------------------------------------------



 



“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
     SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. References to
quarters and months with respect to compliance with financial covenants and
financial reporting obligations of the Borrower shall be fiscal quarters and
fiscal months, except where otherwise indicated.
ARTICLE II
The Credits
     SECTION 2.01 Commitments; Funding of Loans. Subject to the terms and
conditions set forth herein, each Lender agrees to make term loans (with respect
to such Lender, its “Loans”) to the Borrower in a single Borrowing on the
Effective Date in an aggregate principal amount equal to such Lender’s
Commitment. Once prepaid or repaid, no Loan may be reborrowed.
     SECTION 2.02 Loans and Borrowings.
          (a) The Loans to be funded on the Effective Date shall be made as part
of a single Borrowing consisting of Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
          (b) The Borrowing to be funded on the Effective Date shall be in
Dollars and the interest rate shall be based on the Adjusted LIBO Rate. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

21



--------------------------------------------------------------------------------



 



     SECTION 2.03 Request for Borrowing. By its execution hereof, the Borrower
hereby irrevocably requests that a Borrowing be made in accordance with
Sections 2.01 and 2.02, which Borrowing shall have the following terms:
     (i) the aggregate amount of the requested Borrowing shall be $40,816,327.53
and denominated in Dollars;
     (ii) the date of such Borrowing shall be the Effective Date, which date is
a Business Day;
     (iii) such Borrowing is to be a Eurodollar Borrowing;
     (iv) the initial Interest Period to be applicable thereto is one month; and
     (v) the proceeds of the requested Borrowing shall be applied by the
Administrative Agent on behalf of the Borrower to the payment of all outstanding
principal of the Short-Term Bridge Note.
     SECTION 2.04 [Intentionally omitted].
     SECTION 2.05 Funding of Borrowing.
          (a) Each Lender shall make the Loan to be made by it hereunder on the
Effective Date by wire transfer of immediately available funds by 1:00 p.m.,
Eastern time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will promptly apply such Loans on behalf of the Borrower in the amounts so
received, in like funds, to the payment of all outstanding principal of the
Short-Term Bridge Note.
          (b) The Administrative Agent may assume that each Lender will fund the
Loans to be funded by it on the Effective Date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, plus any customary charges paid by the Administrative Agent to its
correspondent bank, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to such Borrowings. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
     SECTION 2.06 Applicable Interest Period.
          On the last day of the Interest Period applicable to each Borrowing,
such Borrowing shall, subject to Section 2.12, be continued as a Eurodollar
Borrowing having an

22



--------------------------------------------------------------------------------



 



Interest Period of one month; provided, however, that if pursuant to
Section 2.12, such Borrowing is converted into an ABR Borrowing, such Eurodollar
Borrowing shall be converted into an ABR Borrowing.
          If the Administrative Agent shall have given notice to the Borrower
and the Lenders that the circumstances described in clause (a) or (b) under
Section 2.12, as the case may be, no longer exist, then the ABR Borrowing then
outstanding shall be converted on the day such notice is given into a Eurodollar
Borrowing having an Interest Period of one month’s duration; provided that if
such day is not a Business Day, such conversion shall occur on the first
Business Day following such day.
          Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.
     SECTION 2.07 Termination of Commitments.
          The Commitments shall terminate at the earlier of (i) the making of
the Loans and (ii) 5:00pm, Eastern time, on the Effective Date.
     SECTION 2.08 Repayment of Loans; Evidence of Debt.
          (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal of or premium, if any, or interest on such Loan payable and paid to
such Lender from time to time hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type, the currency in
which said Loan was made thereof and the Interest Period applicable thereto,
(ii) the amount of any principal of or premium, if any, or interest on such Loan
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) Repayments of any Loan or any Borrowing shall only be made in
Dollars.
          (e) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

23



--------------------------------------------------------------------------------



 



          (f) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note (each, a “Note”) payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) substantially in the form of Exhibit 2.08(f) hereto. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
     SECTION 2.09 Prepayment of Loans.
          (a) Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay the Loans in whole or in part, subject to
prior notice in accordance with the last sentence of this clause (a). Each
prepayment pursuant to this clause (a) shall be made with accrued and unpaid
interest thereon to the date of such prepayment and applied to reduce pro rata
all of the Loans. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment under this clause (a) not
later than 1:00 p.m., Eastern time, three (3) Business Days before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount of at least $1,000,000 and increments of
$1,000,000.
          (b) Change of Control Offer. (i) Upon the occurrence of a Change of
Control, the Borrower will make an irrevocable written offer (a “Change of
Control Offer”) to each Lender to prepay all or any part (equal to $1,000 or an
integral multiple of $1,000) of the principal of such Lender’s Loans in an
amount equal to 100% of such principal amount to be prepaid plus a premium of
1.00% thereon, together with accrued and unpaid interest on such principal
amount to the date of such prepayment purchase (the “Change of Control
Payment”). Within two Business Days following any Change of Control, the Company
will mail a notice to each Lender and the Administrative Agent describing the
transaction or transactions that constitute the Change of Control and stating:
          (A) that the Change of Control Offer is being made pursuant to this
Section 2.09(b) and that all principal with respect to which any Lender
designates for prepayment will be prepaid;
          (B) the Change of Control Payment and the purchase date, which shall
be no earlier than 15 days and no later than 30 days from the date such notice
is mailed (the “Change of Control Payment Date”);
          (C) that each Lender electing to have all or any part of the principal
of its Loans prepaid pursuant to a Change of Control Offer will be required to
so notify the Administrative Agent (with a copy to the Borrower) in writing of
the principal amount of such Loans to be prepaid in connection with the Change
of Control Offer prior to the close of business on the third Business Day
preceding the Change of Control Payment Date; and

24



--------------------------------------------------------------------------------



 



          (D) that each Lender who has given the written notice described in
clause (D) above will be entitled to withdraw its election if the Administrative
Agent receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a telegram, telex, facsimile
transmission or letter setting forth the name of such Lender, the principal
amount of its Loans with respect to which it has designated for prepayment, and
a statement that such Lender is withdrawing its election to have such principal
amount so prepaid. If the Administrative Agent receives any such withdrawal
notice, it shall promptly provide a copy of the same to the Borrower.
     (ii) On the Change of Control Payment Date, the Borrower will pay to the
Administrative Agent an amount equal to the Change of Control Payment in respect
of the aggregate principal amount of all Loans with respect to which the Lenders
thereof have designated for prepayment pursuant to written notices delivered in
accordance with clause (i)(D) above (and with respect to which no such Lender
subsequently withdrew such written notice pursuant to a withdrawal notice
delivered in accordance with clause (i)(E) above). The Administrative Agent
shall, to the extent of the funds received by the Borrower, promptly deliver to
each such Lender the Change of Control Payment in respect of the aggregate
principal amount of all Loans with respect to which such Lender thereof had
designated for prepayment pursuant to a written notice delivered in accordance
with clause (i)(D) above (and with respect to which such Lender did not
subsequently withdraw such written notice pursuant to a withdrawal notice
delivered in accordance with clause (i)(E) above).
     SECTION 2.10 Fees.
          (a) On the Effective Date, the Borrower shall pay to the
Administrative Agent, for the account of each Lender, an upfront fee equal to
five percent (5.00%) on the aggregate principal amount of the Loans to be made
by such Lender on the Effective Date.
          (b) On June 30, 2009, the Borrower shall pay to the Administrative
Agent, for the account of each Lender, an initial duration fee in an amount
equal to three percent (3.00%) of the aggregate principal amount of the Loans of
such Lender outstanding on such date.
          (c) On September 30, 2009, the Borrower shall pay to the
Administrative Agent, for the account of each Lender, an additional duration fee
in an amount equal to two percent (2.00%) of the aggregate principal amount of
the Loans of such Lender outstanding on such date.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution to the
Lenders. Fees paid shall not be refundable under any circumstances.
     SECTION 2.11 Interest.
          (a) Subject to Section 10.13, the Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Margin.

25



--------------------------------------------------------------------------------



 



          (b) Subject to Section 10.13, the Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin.
          (c) Notwithstanding anything to the contrary in Section 2.11(a) or (b)
but, in any event, subject to Section 10.13, at no time will the per annum
interest rates specified in Sections 2.11(a) and (b) be less than the rate of
15.00% per annum or exceed the rate of 17.00% per annum, provided, that such
limitation on the maximum rate of interest provided in this Section 2.11(c)
shall not limit any increase in any rate of interest as a result of the
provisions contained in Section 2.11(d).
          (d) Notwithstanding the foregoing, but subject to Section 10.13, if
any Default or Event of Default shall have occurred, all outstanding principal
of or unpaid premium, if any, or accrued or unpaid interest on any Loan or any
unpaid fee or other amount shall bear interest at the Default Rate while such
Default or Event of Default is continuing.
          (e) Subject to Section 10.13, accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and on the
Maturity Date; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
          (f) Subject to Section 10.13, all interest hereunder shall be computed
on the basis of a year of 360 days, except that interest computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
     SECTION 2.12 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Borrowing based on the Adjusted LIBO Rate:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period,
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any outstanding
Eurodollar Borrowing shall be converted on the last day of the Interest

26



--------------------------------------------------------------------------------



 



Period thereof into an ABR Borrowing, and (ii) no Eurodollar Borrowing may be
continued as, nor may any ABR Borrowing be converted into, a Eurodollar
Borrowing.
     SECTION 2.13 Increased Costs.
          (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
premium, if any, interest or otherwise), then the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered in connection with the Loans
made to the Borrower.
          (b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered in connection with the
Loans made to the Borrower.
          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due from the Borrower on any such certificate
within 10 days after receipt thereof.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof; provided, further,
that no Lender shall seek compensation from the Borrower unless such Lender is
actively seeking compensation from other similarly situated borrowers as well.

27



--------------------------------------------------------------------------------



 



     SECTION 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto or (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
     SECTION 2.15 Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Law.
          (b) [Intentionally omitted].
          (c) The Borrower shall indemnify the Administrative Agent and each
Lender, within ten (10) days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.15) and any penalties, interest and reasonable out-of-pocket expenses
arising therefrom or with respect thereto, except as a result of the finding by
a court of competent jurisdiction in a final, non-appealable order that said
sums were imposed as a result of the willful misconduct or gross negligence of
the Administrative Agent or such Lender, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a

28



--------------------------------------------------------------------------------



 



Lender, shall be conclusive absent manifest error. No Administrative Agent or
Lender shall be entitled to receive any payment with respect to Indemnified
Taxes or Other Taxes that are incurred or accrued more than 180 days prior to
the date the Administrative Agent or such Lender, as the case may be, gives
notice and demand thereof to the Borrower.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
Law, such properly completed and executed documentation prescribed by applicable
Law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.
          (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.15, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.15 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Administrative Agent or such Lender, agree to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This Section shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
          (g) Each Lender shall use its best efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its applicable lending office or change the jurisdiction of its
applicable lending office, as the case may be, so as to avoid the imposition of
any Indemnified Taxes or Other Taxes or to eliminate or reduce the payment of
any additional sums under this Section 2.15; provided that no such selection or
change of the jurisdiction for its applicable lending office shall be made if,
in the reasonable judgment of such Lender, such selection or change would be
materially disadvantageous to such Lender.
     SECTION 2.16 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder on Loans denominated in Dollars (whether of principal, premium, if
any, interest or

29



--------------------------------------------------------------------------------



 



fees, or of amounts payable under Section 2.13, 2.14 or 2.15, or otherwise)
prior to 1:00 p.m., Eastern time, on the date when due in Dollars, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 520 Madison Avenue,
New York, New York 10022, except that payments pursuant to Sections 2.13, 2.14,
2.15 and 10.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, premium, if any,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
premium, if any, then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal and premium, if any, then due to
such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
premium, if any, or interest on any of its Loans or fees due hereunder resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans or premium, if any, or accrued interest thereon or fees, as
applicable, than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of or premium, if any, or
accrued interest on their respective Loans or fees, as applicable; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in

30



--------------------------------------------------------------------------------



 



accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(b) or 2.16(d), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
     SECTION 2.17 Mitigation Obligations; Replacement of Lenders.
          (a) If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 2.13 or 2.15, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower shall pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, premium,
if any, accrued interest thereon, unpaid fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal,
premium, if any, and accrued interest and fees) or the Borrower (in the case of
all other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

31



--------------------------------------------------------------------------------



 



ARTICLE III
Representations and Warranties
          The Borrower for itself and for its Subsidiaries represents and
warrants to the Lenders that:
     SECTION 3.01 Organization. Each Obligor and its Subsidiaries (i) is duly
organized, validly existing and if applicable, in good standing under the Laws
of the jurisdiction of its organization, (ii) has the requisite power and
authority to conduct its business in each jurisdiction as it is presently being
conducted, and (iii) is duly qualified or licensed to conduct business and if
applicable, is in good standing, in each such jurisdiction other than any
jurisdiction where the failure to so qualify, could not reasonably be expected
to result in a Material Adverse Effect. As of the Effective Date, the Borrower
and its Subsidiaries are qualified in each jurisdiction listed in Schedule 3.01.
As of the Effective Date, no proceeding to dissolve any Obligor is pending or,
to the Borrower’s knowledge, threatened.
     SECTION 3.02 Authority Relative to this Agreement. Each Obligor has the
power and authority to execute and deliver this Agreement and the other Loan
Documents to which it is a party and to perform its obligations hereunder and
thereunder. The Transactions have been duly authorized by all necessary
corporate, limited liability company or partnership action on the part of each
Obligor that is a party thereto. This Agreement and the other Loan Documents
have been duly and validly executed and delivered by each Obligor party thereto
and constitute the legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms,
subject to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights and remedies generally
and to the effect of general principles of equity (regardless of whether
enforcement is considered in a proceeding at Law or in equity).
     SECTION 3.03 No Violation. Except as set forth in Schedule 3.03, the
Transactions will not:
          (a) result in a breach of the articles or certificate of
incorporation, bylaws, partnership agreement or limited liability company
agreement of the Borrower or any other Obligor or any resolution adopted by the
Board of Directors, shareholders, partners, members or managers of any Obligor;
          (b) result in the imposition of any Lien on any of the Equity
Interests of any Obligor or any of its assets;
          (c) result in, or constitute an event that, with the passage of time
or giving of notice or both, would be, a breach, violation or default (or give
rise to any right of termination, cancellation, prepayment or acceleration)
under (i) any agreement to which any Obligor or any of its Subsidiaries is a
party, under which any Obligor or any of its Subsidiaries have or may acquire
rights or obligations or by which its properties or assets may be bound or
(ii) under any Governmental Approval held by, or relating to the business of the
Borrower or any of its Subsidiaries, in each case that could reasonably be
expected to have a Material Adverse Effect;

32



--------------------------------------------------------------------------------



 



          (d) require any Obligor to obtain any consent, waiver, approval,
exemption, authorization or other action of, or make any filing with or give any
notice to, any Person except (i) such as have been obtained or made and are in
full force and effect or (ii) filings necessary to perfect or assign Liens
created under the Loan Documents and (iii) consents, waivers, approvals,
exemptions, authorizations other actions, filings and notices the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect; or
          (e) violate any Law or Order applicable to any Obligor or by which its
properties or assets may be bound, except where such violation could not
reasonably be expected to result in a Material Adverse Effect.
     SECTION 3.04 Financial Statements.
          (a) The Borrower has previously furnished to the Administrative Agent
the consolidated balance sheets and the related consolidated statements of
operations, stockholders’ equity and comprehensive income (loss) and cash flows
of the Borrower and its Subsidiaries as of and for each of (i) the three years
ended December 31, 2007, the notes thereto and the related financial statement
schedule (all as contained in the Borrower’s Annual Report on Form 10-K for each
of the three years ended December 31, 2007) and (ii) the unaudited three, six
and nine months ended March 31, June 30 and September 30, 2008 and the notes
thereto (all as contained in the Borrower’s Quarterly Reports on Form 10-Q for
each of the three, six and nine months ended March 31, June 30 and September 30,
2008) (collectively, the “ION Financial Statements”). The Financial Statements
fairly present in all material respects the financial condition of the Borrower
as of their respective dates and the results of operations and cash flows of the
Borrower for the periods ended on such dates in accordance with GAAP applied on
a consistent basis for the periods covered thereby, subject, in the case of
interim financial statements, to absence of footnotes and normal year-end
adjustments (the effect of which will not, individually or in the aggregate,
have a Material Adverse Effect). Since December 31, 2007, there has been no
change that would have a Material Adverse Effect.
          (b) The Borrower has previously furnished to the Administrative Agent
the audited combined balance sheets and the related audited combined statements
of net income (loss), comprehensive income (loss) and retained earnings
(deficit) and cash flows of ARAM and Canadian Seismic Rentals, Inc. as of and
for (i) each of the three years ended December 31, 2007 and the notes thereto
and (ii) the unaudited three, six and approximately 81/2 months ended March 31,
June 30 and September 18, 2008 (collectively, the “ARAM Financial Statements”).
The ARAM Financial Statements fairly present in all material respects the
financial condition of ARAM and Canadian Seismic Rentals, Inc. as of their
respective dates and the results of operations and cash flows of ARAM for the
periods ended on such dates in accordance with Canadian generally accepted
accounting principles applied on a consistent basis for the periods covered
thereby, subject, in the case of interim financial statements, to absence of
footnotes and normal year-end adjustments (the effect of which will not,
individually or in the aggregate, have a Material Adverse Effect).
     SECTION 3.05 No Undisclosed Liabilities. Except as set forth in
Schedule 3.05, none of the Obligors or any of their respective Subsidiaries has
any liabilities or obligations of any nature (whether known or unknown, and
whether absolute, accrued, contingent or otherwise)

33



--------------------------------------------------------------------------------



 



except for (i) liabilities or obligations reflected or reserved against in the
financial statements most recently delivered by the Borrower pursuant to
Section 5.01, as applicable, (ii) current liabilities incurred in the ordinary
course of business since the date of such financial statements,
(iii) liabilities or obligations that are not required to be included in
financial statements prepared in accordance with GAAP, (iv) liabilities or
obligations arising under Governmental Approvals or contracts to which any of
the Obligor or any of its Subsidiaries is a party or otherwise subject, and
(v) other Indebtedness permitted under Section 6.01.
     SECTION 3.06 Litigation. Schedule 3.06 briefly describes each action, suit
or proceeding pending as of the Effective Date before any Governmental Authority
or arbitration panel, or to the knowledge of the Borrower or any of its
Subsidiaries threatened, (A) involving the Transactions, or (B) against any
Obligor or any of its Subsidiaries regarding the business or assets owned or
used by the Borrower or any of its Subsidiaries that, individually or in the
aggregate, if in either case was adversely determined could reasonably be
expected to have a Material Adverse Effect.
     SECTION 3.07 Compliance with Law. Except as set forth in Schedule 3.07,
(i) each Obligor and its Subsidiaries is in compliance with each Law that is or
was applicable to it or to the conduct or operation of its business or the
ownership or use of any of its assets except where the failure to be in
compliance, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; and (ii) none of the Obligors or any of
their respective Subsidiaries has received any notice of, nor does the Borrower
have knowledge of, the assertion by any Governmental Authority or other Person
of any such violation or of any obligation of the Borrower or any of its
Subsidiaries to undertake any material remedial action under any Law.
     SECTION 3.08 Material Contracts. (i) The Borrower is not aware of any
pending or threatened termination or cancellation of any Material Contract,
(ii) none of the Obligors or any of their respective Subsidiaries nor, to the
knowledge of the Borrower, any other party to a Material Contract is in default
thereunder, and (iii) no other event has occurred and no other condition exists
that, with notice or lapse of time or both, would constitute a default by any
Obligor or any of its Subsidiaries or, to the knowledge of the Borrower, any
other party under any Material Contract.
     SECTION 3.09 Properties. The Borrower and its Subsidiaries own (with good
and defensible title in the case of real property, subject only to the matters
permitted by the following sentence), or has valid leasehold interests in, all
the properties and assets (whether real, personal, or mixed and whether tangible
or intangible) material to its business. All such properties and assets are free
and clear of all Liens except Permitted Liens. The properties of the Borrower
and its Subsidiaries in the aggregate are generally in good operating order,
condition and repair, ordinary wear and tear excepted.
     SECTION 3.10 Intellectual Property.
          (a) None of the patents, patent applications, trademarks (whether
registered or not), trademark applications, trade names, service marks, and
copyrights (the “Intellectual Property”) owned by the Borrower or any of its
Subsidiaries has been declared invalid or is the

34



--------------------------------------------------------------------------------



 



subject of a pending or, to the knowledge of the Borrower, threatened action for
cancellation or a declaration of invalidity, and there is no pending judicial
proceeding involving any claim, and neither the Borrower nor any of its
Subsidiaries has received any written notice or claim, of any infringement,
misuse or misappropriation of any patent, trademark, trade name, copyright,
license or similar intellectual property right owned by any third party that, in
any case, would reasonably be expected to cause a Material Adverse Effect. The
rights of the Obligors and their respective Subsidiaries in the Intellectual
Property are free and clear of any Liens other than Permitted Liens.
          (b) To the knowledge of the Borrower, except as set forth in
Schedule 3.10, the conduct by any Obligor or any of its Subsidiaries of their
respective businesses as presently conducted does not conflict with, infringe
on, or otherwise violate any copyright, trade secret, or patent rights of any
Person except where such conflict, infringement or violation could not
reasonably be expected to have a Material Adverse Effect.
     SECTION 3.11 Taxes. All tax returns and reports of any Obligor or any of
its Subsidiaries required to be filed by any of them have been timely filed, and
all Taxes shown on such tax returns to be due and payable and all Taxes imposed
upon the Borrower and its Subsidiaries and upon their respective properties,
assets, income, businesses and franchises that are due and payable have been
paid when due and payable except, in each case, where such unpaid taxes are
being contested in good faith and appropriate reserves made therefor. The
Borrower knows of no proposed tax assessment against either the Borrower or any
of its Subsidiaries that is not being actively contested by the Borrower or such
Subsidiary in good faith and by appropriate proceedings and which, if imposed,
could reasonably be expected to result in a Material Adverse Effect; provided
that, in any such case such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.
     SECTION 3.12 Environmental Compliance. In each case, except to the extent
such condition or event, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect or as set forth in Schedule 3.12,
          (a) none of the Obligors or any of their respective Subsidiaries has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any Governmental Approval required under any Environmental Law or has
become subject to any Environmental Liability.
          (b) none of the Obligors or any of their respective Subsidiaries has
received any notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability;
          (c) none of the Obligors or any of their respective Subsidiaries has
arranged for the disposal of Hazardous Material at a site listed for
investigation or clean-up by any Governmental Authority or in violation of Law;
          (d) there is no proceeding pending against any of the Obligors or any
of their respective Subsidiaries by any Governmental Authority with respect to
the presence on or release

35



--------------------------------------------------------------------------------



 



of any Hazardous Material from any real property or facility owned or operated
at any time by the Borrower or any of its Subsidiaries or otherwise used in
connection with their respective businesses; and
          (e) Borrower does not have any knowledge that any Hazardous Material
has been or is currently being generated, processed, stored or released (or is
subject to a threatened Release) from, on or under any real property or facility
owned or operated by any of the Obligors or any of their respective
Subsidiaries, or otherwise used in connection with their respective businesses
in a quantity or concentration that would require remedial action under any
applicable Environmental Law if reported to or discovered by the relevant
Governmental Authority.
     SECTION 3.13 Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against any of the Obligors or any of their respective
Subsidiaries pending or, to the knowledge of the Borrower, threatened that could
reasonably be expected to have a Material Adverse Effect. The hours worked by
and payments made to employees of the Borrower have not been in violation of the
Fair Labor Standards Act or any other Law dealing with such matters which could
reasonably be expected to result in a Material Adverse Effect.
     SECTION 3.14 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
     SECTION 3.15 Insurance. As of the Effective Date, Schedule 3.15 lists all
policies or binders of fire, liability, worker’s compensation, vehicular or
other insurance held by or for the benefit of the Borrower or any of its
Subsidiaries (specifying the insurer, the policy number or covering note number
with respect to binders). All such insurance is in full force and effect, is
with financially sound and reputable insurers and is in amounts and provides
coverage that are reasonable and customary for Persons engaged in businesses
similar to those conducted by any of the Obligors or any of their respective
Subsidiaries.
     SECTION 3.16 Solvency. With respect to the Borrower on a consolidated basis
with its Subsidiaries, immediately following the making of each Loan and after
giving effect to the application of the proceeds of such Loan, and with respect
to each Guarantor, as of the Effective Date, (a) the fair market value of its
assets will exceed its debts and liabilities; (b) the present fair saleable
value of its property will be greater than the amount that will be required to
pay the probable liability of its debts and other liabilities; (c) it will be
able to pay its debts and liabilities as they become absolute and mature; and
(d) it will not have unreasonably small capital with which to conduct its
business as such business is now conducted and is proposed to be conducted
following the Effective Date.
     SECTION 3.17 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all

36



--------------------------------------------------------------------------------



 



accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $10,000,000 the fair market value
of the assets of all such underfunded Plans.
     SECTION 3.18 Disclosure. The Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the other reports,
financial statements, certificates or other information furnished by or on
behalf of any Obligor to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
     SECTION 3.19 Subsidiaries. Schedule 3.19 lists, as of the Effective Date
for each Subsidiary of the Borrower, its full legal name, its jurisdiction of
organization, the number of shares of capital stock or other Equity Interests
outstanding and the owner(s) of such shares or Equity Interests.
     SECTION 3.20 Margin Stock. No part of any Borrowing shall be used at any
time, to purchase or carry margin stock (within the meaning of Regulation U) or
to extend credit to others for the purpose of purchasing or carrying any margin
stock. Neither the Borrower nor any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purposes of purchasing or carrying any such margin stock. No part of the
proceeds of any Borrowing will be used for any purpose which violates, or which
is inconsistent with, any regulations promulgated by the Board.
     SECTION 3.21 Short Term Interim Junior Financing. This Agreement and the
Obligations incurred hereunder and under the Loan Documents constitute the
“Short Term Interim Junior Financing” (as defined in the Senior Credit
Facility).
ARTICLE IV
Conditions
     SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

37



--------------------------------------------------------------------------------



 



          (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of (i) David L. Roland, Esq., general counsel of the Borrower
and (ii) Mayer Brown LLP, New York counsel for the Borrower and the Guarantors,
each in form and substance reasonably satisfactory to the Administrative Agent.
          (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Obligor, the
authorization of the Transactions, the authority of each natural Person
executing any of the Loan Documents on behalf of any Obligor and any other legal
matters relating to the Obligors, this Agreement or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.
          (d) Each Lender requesting a promissory note evidencing Loans made by
such Lender shall have received from the Borrower a Note payable to such Lender.
          (e) (i) The Lenders and the Administrative Agent shall have received
all fees and other amounts due and payable hereunder on or prior to the
Effective Date, including reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder to the extent that invoices have been provided to the Borrower in
advance of the Effective Date, and (ii) Jefferies and its Affiliates shall have
received all fees and other amounts due and payable or reimbursable under the
Commitment Letter, dated September 18, 2008, between Jefferies and the Borrower
or any other Debt Financing Letter (as defined therein, collectively, the “Debt
Financing Letters”).
          (f) All material governmental and third party approvals necessary or,
in the discretion of the Administrative Agent, advisable in connection with the
financing contemplated hereby and the continuing operations of the Borrower and
its Subsidiaries shall have been obtained and be in full force and effect.
          (g) The Administrative Agent shall have received evidence that the
parties to the Debt Financing Letters shall have entered into the Confidential
Release and Termination Agreement.
          (h) The Administrative Agent shall have received evidence that (i) the
Existing ARAM Sellers’ Note has been amended and restated in the form of the New
ARAM Sellers’ Note and (ii) the Existing ARAM Sellers’ Note Guaranty has been
amended and restated in the form of the New ARAM Sellers’ Note Guaranty.
          (i) The Administrative Agent shall have received evidence satisfactory
to it that on the Effective Date, after giving effect to the Loans hereunder,
the sum of (x) the aggregate amount of the unrestricted cash and Permitted
Investments of the Borrower and its Subsidiaries and (y) unfunded availability
under the Senior Credit Facility is at least $41,000,000.

38



--------------------------------------------------------------------------------



 



          (j) [Intentionally omitted].
          (k) [Intentionally omitted].
          (l) [Intentionally omitted].
          (m) The Administrative Agent shall have received evidence satisfactory
to the Administrative Agent that substantially simultaneously with the Borrowing
the Indebtedness identified on Schedule 4.01(m) hereto will be paid in full or,
pursuant to the Tax Deferred Asset Assignment Agreement (which agreement shall
be in full force and effect), cancelled, as applicable, and the Borrower and its
Subsidiaries shall have outstanding no Indebtedness (or, for the avoidance of
doubt, unfunded commitments in respect thereof) or preferred stock (or direct or
indirect guarantee or other credit support in respect thereof) other than
(i) Indebtedness in respect of the Senior Credit Facility in an aggregate
principal amount not exceeding $235,000,000, (ii) Indebtedness in respect of the
New ARAM Sellers’ Note in an aggregate principal amount of $35,000,000,
(iii) Indebtedness in respect of the Loans, (iv) the other existing Indebtedness
permitted under Section 6.01 and (v) preferred stock of the Borrower outstanding
as of September 18, 2008 as well as any dividends and distributions declared and
paid in kind thereon in accordance with the terms thereof. The Senior Credit
Facility and the New ARAM Sellers’ Note Documents shall be in full force and
effect. The terms and conditions of the Senior Credit Facility and the New ARAM
Sellers’ Note Documents (in each case, including terms and conditions relating
to interest rates, dividends, conversion rates, fees, amortization, maturity,
terms of subordination, covenants, events of default and remedies, as
applicable) shall be reasonably satisfactory in all respects to the
Administrative Agent.
          (n) The Administrative Agent shall have received evidence of insurance
coverage of the Borrower and its Subsidiaries, which coverage shall be
reasonably satisfactory to the Administrative Agent in all respects.
          (o) The Administrative Agent shall have received all documents and
other items that it may reasonably request in writing relating to any other
matters relevant hereto, all in form and substance satisfactory to the
Administrative Agent.
          (p) The representations and warranties of the Borrower set forth in
this Agreement or any other Loan Document shall be deemed to have been made as a
part of said request for the Borrowing to be made on the Effective Date and
shall be true and correct in all material respects on and as of the date of the
Borrowing.
          (q) No Material Adverse Effect shall have occurred since December 31,
2007.
          (r) At the time of, and immediately after giving effect to, such
Borrowing, no (i) Default or Event of Default hereunder or (ii) a Default or
Event of Default (as each such term is defined in the Senior Credit Facility)
under the Senior Credit Facility shall have occurred and be continuing.
          (s) There shall not exist any claim, action, suit, investigation,
litigation or proceeding pending or threatened by or before any court, or any
governmental, administrative or

39



--------------------------------------------------------------------------------



 



regulatory agency or authority, domestic or foreign, that has had, or could
reasonably be expected to result in, a Material Adverse Effect.
          (t) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the Financial Officer of each Obligor, as to
the solvency of each Obligor after giving effect to the Borrowing and the
application of the proceeds thereof.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and premium, if any, and interest on each Loan and all fees payable
hereunder shall have been paid in full, the Borrower, for itself and its
Subsidiaries, and each Guarantor, for itself, covenant and agree with the
Lenders that:
     SECTION 5.01 Financial Statements. The Borrower will furnish to the
Administrative Agent:
          (a) Within ten (10) days after the Borrower is required to file the
same with the Commission, copies of the annual reports, quarterly reports and
current reports containing financial statements and related financial
information (or copies of such portions of any of the foregoing as the
Commission may from time to time by rules and regulations prescribe) that the
Borrower may be required to file with the Commission pursuant to Section 13(a)
or Section 15(d) of the Securities Exchange Act of 1934; provided, however, that
the foregoing shall not be deemed to require the Borrower to furnish any current
reports filed with the Commission that consist solely or primarily of the
Borrower’s public announcement that its quarterly financial results of
operations and related financial information each fiscal quarter have been
filed. If the Borrower is not required to file information, documents or reports
pursuant to either of said Sections, then such of the supplementary and periodic
information, documents and reports which may be required pursuant to Section
13(a) of the Securities Exchange Act of 1934 in respect of a security listed and
registered on a national securities exchange as may be prescribed from time to
time in such rules and regulations;
          (b) within sixty (60) days of the end of each fiscal quarter of the
Borrower, a certificate of a Financial Officer of the Borrower (i) certifying as
to whether a Default or Event of Default has occurred and, if a Default or Event
of Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.14, 6.15 and 6.16
and (iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the last audited financial statements delivered
pursuant to Section 5.01(a) and, if any such change has occurred, specifying the
effect such change would have on the financial statements accompanying such
certificate;
          (c) [Intentionally omitted];

40



--------------------------------------------------------------------------------



 



          (d) promptly after the same become available, copies of all proxy
statements distributed by the Borrower to its shareholders generally concerning
material developments in the business of the Borrower or any of its
Subsidiaries;
          (e) promptly upon receipt of any complaint, order, citation, notice or
other written communication from any Person with respect to, or upon any
Obligor’s obtaining knowledge of, (i) the existence or alleged existence of a
violation of any applicable Environmental Law or any Environmental Liability in
connection with any property now or previously owned, leased or operated by the
Borrower or any of its Subsidiaries which could reasonably be expected to result
in a Material Adverse Effect, (ii) any release of Hazardous Substances on such
property or any part thereof in a quantity that is reportable under any
applicable Environmental Law, and (iii) any pending or threatened proceeding for
the termination, suspension or non-renewal of any permit required under any
applicable Environmental Law, in each case, in which there is a reasonable
likelihood of an adverse decision or determination that could reasonably be
expected to result in a Material Adverse Effect, a certificate of an executive
officer of the Borrower, setting forth, in reasonable detail, such matter and
the actions, if any, that such Obligor is required or proposes to take;
          (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request in
order to enable the Administrative Agent to determine whether the terms,
covenants, provisions and conditions of this Agreement have been complied with;
provided that the foregoing shall not be construed to expand the provisions of
Section 5.06 with respect to annual audits; and
          (g) within ninety (90) days following the commencement of each fiscal
year, the Borrower’s consolidated operating and capital expenditure budgets and
cash flow forecast for such fiscal year on a fiscal quarter-by-quarter basis
(which shall include a projected consolidated balance sheet summary for the
Borrower and its Subsidiaries as of the last day of such fiscal year and the
related projected statements of consolidated income and cash flows for such
fiscal year).
     SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender promptly and, in any event, within five
(5) Business Days after acquiring knowledge thereof, written notice of the
following:
          (a) the occurrence of any Default of which the Borrower has knowledge
and the action that the Obligors are taking or propose to take with respect
thereto;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Obligor
or any Subsidiary thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect or that in any manner questions
the validity of the Loan Documents;
          (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of any Obligor in an aggregate amount exceeding $10,000,000;

41



--------------------------------------------------------------------------------



 



          (d) any default by the Borrower or any of its Subsidiaries under any
Material Contract, together with a description of the nature of such default and
any action taken or proposed to be taken with respect to such default; and
          (e) any other development with respect to the Borrower and its
Subsidiaries that results in, or could reasonably be expected to result in, a
Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
     SECTION 5.03 Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve and maintain its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not allow or prohibit any
merger, consolidation, liquidation or dissolution to the extent same is or is
not permitted under Section 6.03.
     SECTION 5.04 Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including liabilities for Taxes
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
     SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
unless the failure to so keep, preserve, protect and maintain such property or
the failure to make such repairs, renewals or replacements could not reasonably
be expected to result in a Material Adverse Effect, ordinary wear and tear
excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by similarly situated companies engaged in the same or similar
businesses operating in the same or similar locations.
     SECTION 5.06 Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
The Borrower will and will cause each of its Subsidiaries to permit the
Administrative Agent to engage a third party auditor (after obtaining estimates
from two auditors) to provide an audit of the audited consolidated financial

42



--------------------------------------------------------------------------------



 



statements and/or unaudited interim financial statements of the Borrower and its
Subsidiaries if requested by the Administrative Agent at the expense of the
Borrower; provided that such audits will be limited to once per calendar year
unless an Event of Default exists or any such audit is not reasonably acceptable
to Administrative Agent.
     SECTION 5.07 Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all Laws (including Environmental Laws as
more fully set forth in Section 5.12, below) and Orders applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
     SECTION 5.08 Use of Proceeds. The Borrower covenants and agrees that the
proceeds of the Loans will be used only to repay all of the outstanding
principal amount of the Short-Term Bridge Note. The Borrower covenants and
agrees that no part of the proceeds of any Loan will be used, whether directly
or indirectly, for any other purpose, including any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.
     SECTION 5.09 Additional Guarantees. Subject to the terms of
Section 9.01(a), the Borrower shall at all times cause all Material Domestic
Subsidiaries to be Guarantors and, in any event shall cause Domestic
Subsidiaries that in the aggregate hold 85% or more of the domestic assets
(excluding stock or securities in one or more Foreign Subsidiary) of the
Borrower and its Domestic Subsidiaries to be Guarantors. To the extent required
pursuant to the provisions of this Section 5.09, within thirty (30) days after
the Borrower acquires or creates a new Material Domestic Subsidiary, the
Borrower or any or its Subsidiaries, as applicable, shall cause such new
Subsidiary to execute a Joinder Agreement and shall, and shall cause such new
Subsidiary to, deliver to the Administrative Agent such other documents relating
to such new Subsidiary as the Administrative Agent shall reasonably request in
order to comply with the requirements of this Section.
     SECTION 5.10 Compliance with ERISA. In addition to and without limiting the
generality of Section 5.07, the Borrower shall, and shall cause each of its
Subsidiaries to (a) comply in all material respects with all applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all employee benefit plans (as defined in ERISA), (b) not take
any action or fail to take action the result of which would be (i) a liability
to the PBGC (other than liability for PBGC premiums) or (ii) a past due
liability to any Multiemployer Plan, (c) not participate in any prohibited
transaction that could result in any material civil penalty under ERISA or any
tax under the Code, (d) operate each employee benefit plan in such a manner that
will not incur any material tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code
except to the extent, in each case, where such failure to comply would not
reasonably be expected to result in a Material Adverse Effect and (e) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any employee benefit plan as may be reasonably requested by
the Administrative Agent.
     SECTION 5.11 Compliance With Agreements. The Borrower shall, and shall
cause its Subsidiaries to, comply in all respects with each material term,
condition and provision of all Material Contracts except where the failure to do
so, individually or in the aggregate, could

43



--------------------------------------------------------------------------------



 



not reasonably be expected to have a Material Adverse Effect; provided that the
Borrower or any such Subsidiary may contest any such lease, agreement or other
instrument in good faith through applicable proceedings so long as adequate
reserves are maintained in accordance with GAAP.
     SECTION 5.12 Compliance with Environmental Laws; Environmental Reports. In
addition to and without limiting the generality of Section 5.07, the Borrower
shall, and shall cause its Subsidiaries to, (i) comply in all respects with all
Environmental Laws applicable to its operations and real property except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; (ii) obtain and renew all material
Governmental Approvals required under Environmental Laws applicable to its
operations and real property except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (iii) conduct any
legally required Response in accordance with applicable Environmental Laws
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.
     SECTION 5.13 Maintain Business. The Borrower shall, and shall cause each of
its Subsidiaries to, continue to engage primarily in the business or businesses
being conducted on the date of this Agreement and other reasonable expansions
and extensions of such business.
     SECTION 5.14 Further Assurances. Each Obligor will, at its own cost and
expense, execute, acknowledge and deliver all such further acts, documents and
assurances as may from time to time be reasonably necessary or as the Required
Lenders may from time to time reasonably request in order to carry out the
intent and purposes of the Loan Documents and the Transactions.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and premium, if any, and interest on each Loan and all fees payable hereunder
shall have been paid in full, the Borrower and each Guarantor, for itself,
covenants and agrees with the Administrative Agent and the Lenders that:
     SECTION 6.01 Indebtedness. The Borrower will not, and will not permit any
of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:
          (a) Indebtedness created hereunder or under any of the Loan Documents,
including renewals, extensions and refinancings hereof or thereof;
          (b) Indebtedness existing on July 3, 2008 and set forth in
Schedule 6.01;
          (c) Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary;

44



--------------------------------------------------------------------------------



 



          (d) Indebtedness of the Borrower or any of its Subsidiaries under any
Swap Agreement entered into by the Borrower or such Subsidiary in compliance
with Section 6.06;
          (e) subject to the provisions of Section 6.01(t), Indebtedness of the
Borrower or any of its Subsidiaries under the Senior Credit Facility in an
aggregate principal amount at any time outstanding not to exceed $275,000,000
less the aggregate amount of all scheduled amortization payments made thereunder
on or after December 31, 2008;
          (f) guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary, to
the extent such Indebtedness is otherwise permitted hereunder;
          (g) subject to the provisions of Section 6.01(r), Capital Lease
Obligations that, in the aggregate do not exceed at any time outstanding the
greater of (i) $40,000,000 or (ii) ten percent (10%) of Net Worth;
          (h) the Existing Letters of Credit (as shown on Schedule 1.01A) until
the termination date thereof without giving effect to any automatic extensions
and additional letters of credit and/or bank guarantees that are not issued
under the Senior Credit Facility or by any Senior Credit Facility Lender up to
an aggregate maximum amount at any time of $6,000,000;
          (i) subject to the provisions of Section 6.01(r), Indebtedness of any
Person that becomes a Subsidiary after July 3, 2008; provided that (i) such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary, (ii) none of the properties of the Borrower or any of its other
Subsidiaries is bound with respect to such Indebtedness, and (iii) the aggregate
principal amount of Indebtedness permitted by this clause (i) shall not exceed
the greater of (i) $40,000,000 or (ii) ten percent (10%) of Net Worth;
          (j) subject to the provisions of Section 6.01(r), Indebtedness of the
Borrower or any of its Subsidiaries secured by Liens permitted by clause (u) of
the definition of “Permitted Liens” up to but not exceeding at any one time
outstanding the greater of (i) $40,000,000 or (ii) ten percent (10%) of Net
Worth;
          (k) purchase money Indebtedness, including all extensions, renewals,
refinancings and modifications thereof;
          (l) Subordinated Indebtedness, provided, so long as the New ARAM
Sellers’ Note is outstanding, such Subordinated Indebtedness shall be limited to
a maximum of $25,000,000;
          (m) Indebtedness arising on account of deferred charges, deferred
workers compensation liabilities, or deferred employee medical liabilities;
          (n) any financed insurance premiums;
          (o) indemnities and surety obligations in the ordinary course of
business;

45



--------------------------------------------------------------------------------



 



          (p) subject to the provisions of Section 6.01(r), other unsecured
Indebtedness of the Borrower or any of its Subsidiaries in an aggregate
principal amount not exceeding at any time outstanding (i) the greater of
$40,000,000 or ten percent (10%) of Net Worth where the Leverage Ratio is equal
to or less than 1.25 to 1.0 and (ii) the greater of $20,000,000 or five percent
(5%) of Net Worth where the Leverage Ratio is greater than 1.25 to 1.0;
          (q) subordinated Indebtedness of the Borrower or any Subsidiary under
the New ARAM Sellers’ Note in a principal amount not to exceed $35,000,000 and
any guarantee thereof;
          (r) anything herein to the contrary notwithstanding, the Indebtedness
permitted in clauses (g), (i), (j) and (p) of this Section 6.01 shall not in the
aggregate exceed $350,000,000 at any time outstanding;
          (s) subject to the provisions of Section 6.01(t), Indebtedness under
the Sale/Leaseback Agreement in an original principal amount not exceeding
$41,000,000; and
          (t) anything herein to the contrary notwithstanding, the Indebtedness
permitted in clauses (e) and (s) of this Section 6.01 shall not in the aggregate
exceed $275,000,000 at any time outstanding.
     SECTION 6.02 Liens. The Borrower will not, and will not permit any of its
direct or indirect Subsidiaries to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or rights
in respect of any thereof, except for Permitted Liens.
     SECTION 6.03 Fundamental Changes. The Borrower will not, and will not
permit any of its Subsidiaries to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing:
          (a) any Subsidiary may merge into the Borrower in a transaction in
which the Borrower is the surviving corporation;
          (b) any Subsidiary may merge into any other Subsidiary in a
transaction in which the surviving entity is a wholly-owned Subsidiary and which
is in compliance with Section 5.09; provided that any such merger involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 6.05;
          (c) any Subsidiary may liquidate or dissolve if the net proceeds of
such liquidation, if any, inure to the benefit of the Borrower or a Material
Subsidiary, and the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; and
          (d) the Borrower or any Subsidiary may merge or consolidate with any
other Person if in the case of a merger or consolidation of the Borrower, the
Borrower is the surviving

46



--------------------------------------------------------------------------------



 



corporation, and, in any other case, the surviving corporation is a wholly-owned
Subsidiary and such Subsidiary (x) has complied with the requirements of
Section 5.09 and (y) shall have assumed and ratified all obligations of any
Subsidiary involved in such merger pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent.
     SECTION 6.04 Asset Sales. Subject to the provisions of Section 6.04(h), the
Borrower will not, and will not permit any of its Subsidiaries to, make any
Asset Sale except for:
          (a) inventory or other assets sold in the ordinary course of business;
          (b) sales, transfers, leases or other dispositions of assets to the
Borrower or to another wholly-owned Subsidiary provided that after giving effect
to any such sale, transfer, lease or other disposition, the Borrower and its
Subsidiaries remain in compliance with Section 5.09;
          (c) obsolete, worn out or surplus equipment and miscellaneous
property;
          (d) sales, exchanges and transfers of Permitted Investments;
          (e) transfers of condemned property to the respective Governmental
Authority that has condemned such property (whether by deed in lieu of
condemnation, dation en paiement, or otherwise), and transfers of property that
has been subject to a casualty to the respective insurer of such property as
part of an insurance settlement;
          (f) licenses and sublicenses by the Borrower or any Subsidiary of
software, trademarks or other Intellectual Property in the ordinary course of
business and which do not materially interfere with the business of the
Borrower;
          (g) any sale, transfer, lease or other disposition of assets pursuant
to, and in accordance with, the terms of the Sale/Leaseback Agreement; and
          (h) any Asset Sale in an aggregate amount not to exceed the greater of
$40,000,000 or ten percent (10%) of Net Worth in any twelve (12) month period,
and in no event to exceed $100,000,000 over the term hereof, so long as after
giving effect to such asset sale, the Borrower is in proforma compliance with
the covenants in Sections 6.14, 6.15 and 6.16.
     SECTION 6.05 Investments. The Borrower will not, and will not permit any of
its Subsidiaries to, make an Investment in any other Person, except:
          (a) Permitted Investments;
          (b) intercompany loans or advances to the extent permitted under
Section 6.01;
          (c) guarantees constituting Indebtedness permitted by Section 6.01;
          (d) Swap Agreements to the extent permitted under Section 6.06;

47



--------------------------------------------------------------------------------



 



          (e) Subject to the provisions of Section 6.05(m), so long as there is
at least $25,000,000 in unused Revolving Loan Commitments (as defined in the
Senior Credit Facility), exclusive of outstanding Letters of Credit (as defined
in the Senior Credit Facility), prior to giving effect to such Investment,
Investments in Subsidiaries in the same or similar line of business as the
Borrower and its Subsidiaries, or in other entities that do not constitute
Subsidiaries, so long as such Investments do not exceed in any twelve (12) month
period the lesser of twenty five percent (25%) of Net Worth and $200,000,000
(exclusive of the ARAM Acquisition); provided, if such additional amount is
funded by new equity issuances in Borrower, such Investments do not exceed in
any twelve (12) month period fifty percent (50%) of Net Worth;
          (f) Investments existing on July 3, 2008 and described in
Schedule 6.05;
          (g) Investments consisting of extensions of credit, commercial trade
credit, prepayments, security deposits or similar transactions entered into in
the ordinary course of business;
          (h) Investments by the Borrower or its wholly-owned Subsidiaries in
Equity Interests of wholly-owned Subsidiaries;
          (i) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
          (j) the extension of commercial trade credit in connection with the
sale of inventory in the ordinary course of business;
          (k) Indebtedness or other non-cash consideration received by the
Borrower or its Subsidiaries in connection with dispositions permitted under
this Agreement;
          (l) [Intentionally omitted];
          (m) Anything herein to the contrary notwithstanding, the Investments
permitted in clause (e) of this Section 6.05 are further subject to the
following: (i) No Default or Event of Default shall have occurred and be
continuing both before and immediately after giving effect to each such
Investment; (ii) the Borrower and its Subsidiaries are in compliance with the
covenants in Sections 6.14, 6.15 and 6.16 both before and immediately after
giving effect to each such Investment; (iii) any entity to be acquired shall be
a going concern, engaged in a business similar or complementary to the line of
business of the Borrower or its Subsidiaries and any assets to be acquired shall
be used or useful in such types of business, (iv) if such Investment or
acquisition involves a merger or consolidation of the Borrower or any Guarantor,
the Borrower or such Guarantor shall be the surviving person and no Change of
Control shall have been effected thereby; (v) if the transaction involves the
acquisition of a new operating Material Domestic Subsidiary of the Borrower,
such Subsidiary shall be joined as an additional Guarantor pursuant to a Joinder
Agreement, all in accordance with the terms of Section 5.09 and (vi) the
Borrower shall deliver written notice of such proposed acquisition to the
Administrative Agent, which notice shall include the proposed date of the
acquisition, not less than ten (10) Business Days prior to the proposed closing
date; and

48



--------------------------------------------------------------------------------



 



          (n) Investments by the Borrower in Equity Interests in ARAM and
Canadian Seismic Rentals Inc. as contemplated by the ARAM Acquisition.
     SECTION 6.06 Swap Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Swap Agreement, except Swap
Agreements entered into to: (a) hedge or mitigate raw material and supply cost
risks to which the Borrower or any or its Subsidiaries has actual exposure in
the conduct of its business or the management of its liabilities (other than
those in respect of Equity Interests of the Borrower or any of its
Subsidiaries), (b) cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any or its Subsidiaries, or (c) mitigate foreign exchange or currency risk in
connection with any obligation of any Obligor incurred in connection with the
operation of its business in each case, in connection with the management of
risk in the ordinary course of the Borrower’s business and not for speculative
purposes.
     SECTION 6.07 Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make, any
Restricted Payment or make any principal payments on any Subordinated
Indebtedness, except:
          (a) subject to the provisions of the last paragraph hereof, the
Borrower may declare and pay dividends with respect to its Equity Interests
payable either (i) in additional shares of its common stock or (ii) in cash, so
long as such cash dividends do not exceed thirty percent (30%) of Consolidated
Net Income of the Borrower for the Borrower’s most recently completed fiscal
year, and no Event of Default exists at the time of such dividend or would exist
after giving effect thereto;
          (b) Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests;
          (c) the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans and restricted stock plans or other equity
compensation or benefit plans for management or employees of the Borrower and
its Subsidiaries;
          (d) the Borrower is permitted to declare, pay or make all dividends,
redemptions or distributions (whether in cash or stock) (i) in respect of its
Convertible Preferred Stock, and (ii) and in respect of shares of any and all
additional series of the Borrower’s preferred stock issued in accordance with
the terms of Section 1(c) of that certain Agreement dated as of February 15,
2005 between Input/Output, Inc. and Fletcher International, Ltd., (as amended
through the Effective Date) and having terms substantially the same as the
Convertible Preferred Stock, except as provided under such Purchase Agreement
and in the certificate of rights and preferences with respect to such additional
series of preferred stock;
          (e) [Intentionally omitted];
          (f) any and all repurchases or acquisitions by the Borrower, from time
to time and at any time, of shares of its outstanding common stock for cash, so
long as the amount of cash used for any such repurchase or acquisition does not
exceed an amount equal to thirty percent (30%) of Consolidated Net Income of the
Borrower for the Borrower’s most recently

49



--------------------------------------------------------------------------------



 



completed fiscal year, and no Event of Default exists at the time of such
repurchase or acquisition or would exist after giving effect thereto (except
with respect to the acquisition or “withholding” by the Borrower of shares of
its common stock upon and in connection with the exercise of outstanding stock
options, or the lapse of restrictions on outstanding shares of restricted
stock);
          (g) so long as no Event of Default would result therefrom after giving
effect thereto, regularly scheduled payments of interest on the Subordinated
Indebtedness and the New ARAM Sellers’ Note;
          (h) the Borrower shall be permitted to (1) declare, issue and
distribute to the holders of the Borrower’s Equity Interest rights to purchase
shares of Borrower’s Series A Junior Participating Preferred Stock (or shares of
Borrower’s, or its successor’s, common stock issued upon occurrence of a
“Triggering Event” pursuant to the Rights Agreement) issued in accordance with
the terms of that certain Rights Agreement dated as of the date hereof (the
“Rights Agreement”), (2) make Restricted Payments in cash (A) in connection with
any redemption of such rights in accordance with the term of the Rights
Agreement or (B) in lieu of the issuance of fractional interests, in each case,
to the extent required pursuant to the terms of the Senior A Junior
Participating Preferred Stock or such Rights Agreement, provided that such case
Restricted Payments shall not exceed $500,000 in the aggregate in the case of
both clauses (2)(A) and (B) above, and (3) make any and all non-cash Restricted
Payments, required pursuant to the terms of the Series A Junior Participating
Preferred Stock or such Rights Agreement; and
          (i) 32666509 Nova Scotia Company may, as long as no Event of Default
has occurred and is continuing or would exist after giving effect thereto, pay
interest payments pursuant to the terms and conditions of the New ARAM Sellers’
Note.
          Anything herein to the contrary notwithstanding, in no event shall the
dividends, repurchases or acquisitions permitted in clauses (a) or (f) of this
Section 6.07 in the aggregate exceed an amount equal to the excess of (x) thirty
percent (30%) of Consolidated Net Income of the Borrower for the Borrower’s most
recently completed fiscal year over (y) $15,000,000.
     SECTION 6.08 Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any holder of
five percent (5%) or more of its Equity Interests or any of its Affiliates,
except:
          (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;
          (b) transactions between or among the Borrower and its Subsidiaries
and between and among any Subsidiaries not involving any other Person;
          (c) any Restricted Payment permitted by Section 6.07 or as otherwise
permitted hereunder;

50



--------------------------------------------------------------------------------



 



          (d) reasonable compensation and reimbursement of expenses paid to
members of the boards of directors of the Borrower or its Subsidiaries;
          (e) indemnities in favor of any officer or director of the Borrower
pursuant to the organizational documents of the Borrower or statutory
provisions;
          (f) any employee benefit plan or arrangement, any health, disability
or similar insurance plan which covers employees, and any reasonable employment
contract and transactions pursuant thereto;
          (g) any charitable contribution, grant or endowment by the Borrower or
any Subsidiary to a charitable organization, foundation or university at which
an Affiliate’s only relationship is as a sponsor, donor, volunteer, employee or
a director, regent or similar position;
          (h) transactions described on Schedule 6.08; and
          (i) transactions between or among Affiliates of the Borrower permitted
by Section 6.04.
     SECTION 6.09 Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any of its
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Obligor to pay dividends or other
distributions with respect to any shares of its capital stock (to the extent the
holder of such shares is an Obligor) or to make or repay loans or advances to
the Borrower or any Guarantor or to guarantee Indebtedness of the Borrower or
any Guarantor; provided that (i) the foregoing shall not apply to restrictions
and conditions imposed by Law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on July 3, 2008 identified on
Schedule 6.09 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary of the Borrower
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof, and
(vi) the foregoing shall not apply to any restriction or condition contained in
the agreements related to the Senior Credit Facility or the New ARAM Sellers’
Note or any guarantee thereof.
     SECTION 6.10 Constitutive Documents. The Borrower will not, and will not
permit any of its Subsidiaries to, amend its charter or by-laws or other
constitutive documents in any manner that would adversely and materially affect
the rights of the Lenders under this Agreement or their ability to enforce the
same.
     SECTION 6.11 Nature of Business. The Borrower shall not, and shall not
permit any of its Subsidiaries to, engage in any business that is substantially
different from the businesses of the types conducted by the Borrower and its
Subsidiaries on the Effective Date and businesses reasonably related thereto.

51



--------------------------------------------------------------------------------



 



     SECTION 6.12 Sales and Leasebacks. Except for those transactions described
on Schedule 6.12 and any transaction permitted under Sections 6.04(b) and
6.04(g), the Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, become or remain liable as lessee or as a guarantor
or other surety with respect to any lease of any property (whether real,
personal or mixed), whether now owned or hereafter acquired, that (i) the
Borrower or any of its Subsidiaries has sold or transferred or is to sell or
transfer to any other Person (other than the Borrower or any of its
Subsidiaries) or (ii) the Borrower or any of its Subsidiaries intends to use for
substantially the same purpose as any other property that has been or is to be
sold or transferred by the Borrower or any such Subsidiaries to any Person
(other than the Borrower or any other Subsidiaries of the Borrower) in
connection with such lease.
     SECTION 6.13 Changes in Fiscal Year. The Borrower and its Subsidiaries
shall not change the end of their fiscal year to a date other than December 31.
     SECTION 6.14 Minimum Fixed Charge Coverage Ratio. The Borrower and its
Subsidiaries shall not permit the Fixed Charge Coverage Ratio to be less than
1.25 to 1.0 for the fiscal quarter ending December 31, 2008, and 1.50 to 1.0 for
the fiscal quarter ending March 31, 2009 and thereafter.
     SECTION 6.15 Maximum Leverage Ratio. The Borrower and its Subsidiaries
shall not permit the Leverage Ratio to exceed 2.50 to 1.0 for the fiscal quarter
ending December 31, 2008, and 2.25 to 1.0 for the fiscal quarter ending
March 31, 2009 and thereafter.
     SECTION 6.16 Minimum Tangible Net Worth. The Borrower and its Subsidiaries
shall maintain a minimum Tangible Net Worth of not less than 80% of the Tangible
Net Worth as of September 18, 2008 plus (i) 50% of the Consolidated Net Income
of the Borrower and its Subsidiaries (if positive) for each fiscal quarter
thereafter and (ii) 80% of the net proceeds from any mandatorily convertible
notes and preferred and common stock issuances for each fiscal quarter
thereafter.
ARTICLE VII
Events of Default and Remedies
     SECTION 7.01 Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of or premium, if
any, on any Loan when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise;
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or the other Loan Documents, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;

52



--------------------------------------------------------------------------------



 



          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement, any
Loan Document or any amendment or modification hereof or waiver hereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect when
made or deemed made in any material respect (provided such materiality qualifier
shall not apply in instances where a specific representation contains a
materiality or Material Adverse Effect qualifier);
          (d) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Sections 2.09(b), 5.01, 5.02, 5.03 (with
respect to the Borrower’s existence) or 5.08 or in Article VI;
          (e) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clauses (a), (b) or (d) of this Article) or in any other Loan Document, and
such failure shall continue unremedied for a period of thirty (30) days
following the earlier of (i) the date on which such failure first became known
to any officer of the Borrower or (ii) notice of such failure from the
Administrative Agent;
          (f) the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, including without limitation the New ARAM Sellers’ Note,
when and as the same shall become due and payable after giving effect to any
applicable grace period;
          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of such Material Indebtedness or any trustee or agent on its
or their behalf to cause such Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity, provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
          (h) [Intentionally omitted];
          (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Subsidiaries or their debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Subsidiaries or
for a substantial part of any of their assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;
          (j) the Borrower or any of its Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in

53



--------------------------------------------------------------------------------



 



effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of its Subsidiaries or for a substantial part of any of their
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
          (k) the Borrower or any of its Subsidiaries shall become unable, admit
in writing its inability, or fail generally to pay its debts as they become due;
          (l) one or more judgments for the payment of money in an aggregate
amount (exclusive of amounts fully covered by valid and collectible insurance in
respect thereof subject to customary deductibles or fully covered by an
indemnity with respect thereto reasonably acceptable to the Required Lenders) in
excess of $20,000,000 shall be rendered against any of the Borrower or its
Subsidiaries or any combination thereof and the same shall remain undischarged
or unstayed for a period of sixty (60) consecutive days during which execution
shall not be effectively stayed, or any attachment or levy shall be entered upon
any assets of the Borrower or such Subsidiary to enforce any such judgment;
          (m) an ERISA Event shall have occurred that, in the reasonable opinion
of the Required Lenders, when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect;
          (n) any Loan Documents or any material provision thereof shall at any
time cease to be in full force and effect, except expressly in accordance with
the terms of the Loan Documents or a proceeding shall be commenced by the
Borrower or any of its Subsidiaries seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation thereof), or
any Obligor shall repudiate or deny that it has any liability or obligation for
the payment of principal, premium, if any, or interest or other obligations
purported to be created under any Loan Document;
          (o) [Intentionally omitted];
          (p) [Intentionally omitted]; or
          (q) any termination of a Senior Credit Facility Lender Swap Agreement
by a Senior Credit Facility Lender (or its Affiliate) counterparty thereto
following a default thereunder, requiring the Borrower or any Guarantor, as
applicable, to pay to said counterparty more than $5,000,000;
then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole or in
part (in which case any principal not so declared to be due and payable may
thereafter be declared to be due and

54



--------------------------------------------------------------------------------



 



payable), and thereupon the principal of the Loans so declared to be due and
payable, together with premium, if any, and accrued interest thereon and all
fees and other Obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event described in clause (i) or (j) of this Section 7.01, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with premium, if any, and accrued interest thereon and all fees and
other Obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest notice of acceleration or
the intent to accelerate or any other notice of any kind, all of which are
hereby waived by the Borrower, (iii) if not theretofore increased, increase the
rate of interest charged on all Loans to the Default Rate (after the
acceleration thereof), and (iv) exercise any or all of the remedies available to
it under any of the Loan Documents, at Law or in equity.
ARTICLE VIII
The Administrative Agent
          Each of the Lenders hereby irrevocably appoints the Administrative
Agent as its agent under the Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.
          Jefferies and any entity successor thereto in its capacity as the
Administrative Agent shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and it and its Affiliates may accept deposits from, lend
money to and generally engage in any kind of business with the Borrower or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct; PROVIDED, HOWEVER, THAT IT IS THE INTENTION OF THE PARTIES
HERETO THAT THE ADMINISTRATIVE AGENT BE INDEMNIFIED IN THE CASE OF ITS OWN
NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE

55



--------------------------------------------------------------------------------



 



IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower unless a Default or Event of Default has occurred and is continuing,
such consent not to be unreasonably withheld, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent with the consent
of the Borrower unless a Default or Event of Default has occurred and is
continuing, such consent not to be unreasonably withheld, which shall be any
Lender or a bank with an office in New York, New York or Houston, Texas, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees

56



--------------------------------------------------------------------------------



 



payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
ARTICLE IX
Guarantee
SECTION 9.01 The Guarantee. (a) Each Guarantor the assets of which are not all
or substantially all comprised of stock or securities in one or more Foreign
Subsidiary hereby jointly, severally, unconditionally and irrevocably with every
other such Guarantor guarantees the full and punctual payment (whether at stated
maturity, upon acceleration or otherwise) of the principal of and interest on
the Loans, and the full and punctual payment of all other Obligations payable by
the Borrower or any other Guarantor under the Loan Documents. Upon failure by
the Borrower or any other Guarantor to pay punctually any such amount, each such
Guarantor shall forthwith on demand pay the amount not so paid at the place and
in the manner specified in this Agreement or the other Loan Documents. The
Guarantee contained in this clause (a) is a guaranty of payment and not of
collection. The Lenders shall not be required to exhaust any right or remedy or
take any action against, as applicable, the Borrower, the Guarantors or any
other Person. Each Guarantor agrees that, as between such Guarantor and the
Lenders, the Obligations of, as applicable, the Borrower or the other Guarantors
may be declared to be due and payable for the purposes of this Guarantee
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any declaration as regards the Borrower and that in the event
of a declaration or attempted declaration, the Obligations of, as applicable,
the Borrower and the other Guarantors shall immediately become due and payable
by each Guarantor for the purposes of this Guarantee.
          (b) For the avoidance of doubt, it is the express intention of the
Borrower, the Guarantors, the Administrative Agent and each Lender that nothing
herein or in any other Loan Document shall constitute or be deemed to constitute
an investment by a Foreign Subsidiary in “United States property” within the
meaning of Section 956(c) of the Code. Accordingly, each party hereto
acknowledges and agrees that only the Guarantors the assets of which are not all
or substantially all comprised of stock or securities in one or more Foreign
Subsidiary have

57



--------------------------------------------------------------------------------



 



guaranteed the Obligations of the Borrower and the guarantees provided in this
Article IX shall be construed and limited to give effect to such intention. To
the extent that any Guarantor that has guaranteed the Obligations of the
Borrower holds stock or securities in one or more Foreign Subsidiaries, such
Guarantor’s guarantee of the Borrower’s Obligations hereunder shall be (and
hereby is) limited at all times to an amount equal to the sum of the fair market
value of its domestic assets plus 100% of its non-voting Equity Interests and
65% of its voting Equity Interests in such Foreign Subsidiary.
     SECTION 9.02 Guarantee Unconditional. The respective obligations of each
Guarantor hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:
          (a) any extension, renewal, settlement, compromise, waiver or release
in respect of any Obligation of either the Borrower or any other Guarantor under
the Loan Documents by operation of law or otherwise;
          (b) any modification, amendment or waiver of or supplement to the Loan
Documents;
          (c) any release, impairment, non-perfection or invalidity of any
direct or indirect security for any obligation of either the Borrower or any
other Guarantor under the Loan Documents;
          (d) any change in the corporate existence, structure or ownership of
the Borrower or any other Guarantor, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting either the Borrower, any
other Guarantor or their respective assets or any resulting release or discharge
of any obligation of either the Borrower or any other Guarantor contained in the
Loan Documents;
          (e) the existence of any claim, set-off or other rights which the
Guarantor may have at any time against any of the Borrower, any other Guarantor,
the Administrative Agent, any Lender or any other Person, whether in connection
herewith or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;
          (f) any invalidity or unenforceability relating to or against either
the Borrower or any other Guarantor for any reason of the Loan Documents or any
provision of applicable law or regulation purporting to prohibit the payment by
either the Borrower or any other Guarantor of the principal of or interest on
any Loan or any other amount payable by either the Borrower or any other
Guarantor under the Loan Documents; or
          (g) any other act or omission to act or delay of any kind by any of
the Borrower, any other Guarantor, the Administrative Agent, any Lender or any
other Person or any other circumstance whatsoever that might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
Guarantor’s obligations hereunder.
          Furthermore, notwithstanding that the Borrower may not be obligated to
the Administrative Agent and/or the Lenders for interest and/or attorneys’ fees
and expenses on, or

58



--------------------------------------------------------------------------------



 



in connection with, any Obligations from and after the Petition Date as a result
of the provisions of the federal bankruptcy law or otherwise, Obligations for
which the Guarantors shall be obligated shall include interest accruing on the
Obligations at the Default Rate from and after the date on which the Borrower
files for protection under the federal bankruptcy laws or from and after the
date on which an involuntary proceeding is filed against the Borrower under the
federal bankruptcy laws (herein collectively referred to as the “Petition Date”)
and all reasonable attorneys’ fees and expenses incurred by the Administrative
Agent and the Lenders from and after the Petition Date in connection with the
Obligations.
     SECTION 9.03 Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances. The obligations of each Guarantor and the Borrower hereunder
shall remain in full force and effect until the Commitments shall have
terminated and the principal of and interest on the Loans and all other amounts
payable by the Obligors under the Loan Documents shall have been paid in full.
If at any time any payment of the principal of or interest on any Loan or any
other amount payable by the Obligors under the Loan Documents is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of any Obligor or otherwise, the obligations of each of the
Guarantors and the Borrower hereunder with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time. The Guarantors under Section 9.01(a) jointly and severally agree to
indemnify each Lender on demand for all reasonable costs and expenses (including
reasonable fees of counsel) incurred by such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law, other than any costs or expenses resulting from the bad faith or
willful misconduct of such Lender.
     SECTION 9.04 Waiver by Each Guarantor. Each Guarantor irrevocably waives
acceptance hereof, diligence, presentment, demand, protest notice of
acceleration or the intent to accelerate and any other notice not provided for
in this Article IX, as well as any requirement that at any time any action be
taken by any Person against the Borrower or any other Guarantor or any other
Person.
     SECTION 9.05 Right of Contribution. Each Guarantor hereby agrees that to
the extent that a Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 9.09. The provisions of
this Section 9.05 shall in no respect limit the obligations and liabilities of
any Guarantor to the Lender, and each Guarantor shall remain liable to the
Lender for the full amount of the Obligations of the Borrower and each other
Guarantor guaranteed by such Guarantor hereunder.
     SECTION 9.06 Subrogation. Each Guarantor under Section 9.01(a) shall be
subrogated to all rights of the Lenders, the Administrative Agent and the
holders of the Loans against the Borrower in respect of any amounts paid by such
Guarantor pursuant to the provisions of this Article IX; provided that no such
Guarantor shall be entitled to enforce or to receive any payments arising out of
or based upon such right of subrogation until the principal of

59



--------------------------------------------------------------------------------



 



and interest on the Loans and all other sums at any time payable by the Borrower
under the Loan Documents shall have been paid in full. If any amount is paid to
any Guarantor or the Borrower, as applicable on account of subrogation rights
under these Guarantees at any time when all the Obligations have not been paid
in full, the amount shall be held in trust for the benefit of the Lenders and
shall be promptly paid to the Administrative Agent to be credited and applied to
the Obligations, whether matured or unmatured or absolute or contingent, in
accordance with the terms of this Agreement.
     SECTION 9.07 Stay of Acceleration. If acceleration of the time for payment
of any amount payable by any Obligor under the Loan Documents is stayed upon
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by each Guarantor under Section 9.01(a) for its
Obligations described in this Article IX promptly following demand by the
Administrative Agent made at the request of the requisite proportion of the
Lenders specified in Article X of this Agreement.
     SECTION 9.08 Instrument for the Payment of Money. Each Guarantor
acknowledges that the Guarantees in this Article IX constitutes an instrument
for the payment of money and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.
     SECTION 9.09 Limit of Liability. The obligations of each of the Guarantors
and the Borrower hereunder shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any applicable state law.
     SECTION 9.10 Release upon Sale. Upon any sale of any Guarantor permitted by
this Agreement, and, if required hereunder, payment to the Administrative Agent,
for the prorata benefit of the applicable Lenders, of the proceeds of such sale,
such Guarantor shall (a) be released from its obligations as a Guarantor
hereunder, (b) all Liens, if any, securing such Guarantee shall automatically be
terminated and released and (c) the Administrative Agent will, at the expense of
said Guarantor, execute and deliver such documents as are reasonably necessary
to evidence said releases and terminations, following written request from the
Borrower and receipt by the Administrative Agent of a certificate from the
Borrower certifying no Default or Event of Default exists.
     SECTION 9.11 Benefit to Guarantor. Each Guarantor acknowledges that the
Loans made to the Borrower will be, in part, re-loaned to, or used for the
benefit of, such Guarantor and its Affiliates, that each Guarantor, because of
the utilization of the proceeds of the Loans, will receive a direct benefit from
the Loans and that, without the Loans, such Guarantor would not be able to
continue its operations and carry on its business as presently conducted.

60



--------------------------------------------------------------------------------



 



ARTICLE X
Miscellaneous
     SECTION 10.01 Notices.
          Except in the case of notices and other communications expressly
permitted to be given by telephone, or email (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
if to the Borrower, to:
ION Geophysical Corporation
2105 CityWest Blvd., Suite 400
Houston, Texas 77042
Attention: Chief Financial Officer
Telecopy No.: 281-879-3674
Telephone No. (for confirmation): 281-879-3645
with a copy to:
Mayer Brown LLP
700 Louisiana St., Suite 3400
Houston, Texas 77002-2730
Attention: Marc Folladori
Telecopy No.: 713-238-4888
Telephone No.: 713-238-3000
if to a Guarantor, to it in care of the Borrower;
if to the Administrative Agent, to:
Jefferies Finance LLC
520 Madison Avenue
New York, New York 10022
Attention: Account Officer – ION Geophysical Corporation
Telecopy No.: (212) 284-3444
with a copy to:
Jefferies Finance LLC
520 Madison Avenue
New York, New York 10022
Attention: General Counsel
Telecopy No.: (212) 284-3444
and

61



--------------------------------------------------------------------------------



 



Jefferies & Company, Inc.
520 Madison Avenue
New York, New York 10022
Attention: General Counsel
Telecopy No.: (212) 284-2280
          if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     SECTION 10.02 Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower or
Guarantors therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
          (b) Except as otherwise provided herein, neither this Agreement nor
the other Loan Documents nor any provision hereof or thereof may be waived,
amended or modified except pursuant to (x) an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders or (y) an
agreement or agreements in writing entered into by the Borrower and the Super
Majority Lenders for the purpose of reducing the Default Rate (but in any event,
to a rate not less than the rate of interest that would otherwise be applicable
if no Default or Event of Default was then outstanding); provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or reduce
the rate of interest thereon, or reduce any fees payable hereunder,

62



--------------------------------------------------------------------------------



 



without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) (A) change Section 2.10 or Sections 2.16(b) or
(c), in a manner that would alter the pro rata sharing of payments required
thereby or (B) modify Section 2.09(b) or the definition of the term “Change of
Control” following the occurrence of a Change of Control without the written
consent of each Lender, (v) change any of the provisions of this
Section 10.02(b) or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or (vi) release all or
substantially all of the Guarantees (other than in connection with any
transactions permitted by this Agreement) without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.
     SECTION 10.03 Expenses; Indemnity; Damage Waiver.
          (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the fees,
charges and disbursements of one primary law firm as counsel and consultants for
the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, due diligence undertaken by the Administrative
Agent with respect to the financing contemplated by this Agreement, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii)
[Intentionally omitted] and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent or any Lender for fees, charges and disbursements of
one primary law firm as counsel, local counsel as needed and consultants for the
Administrative Agent or any Lender and all other reasonable out-of-pocket
expenses of the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement during
the existence of a Default or an Event of Default (whether or not any waiver or
forbearance has been granted in respect thereof), including its rights under
this Section, or in connection with the Loans made, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
          (b) The Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in

63



--------------------------------------------------------------------------------



 



any way to the Borrower or any of its Subsidiaries, or (iv) any actual claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; and whether or not caused by the ordinary,
sole or contributory negligence of any Indemnitee, provided further that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee (IT
BEING UNDERSTOOD THAT IT IS THE INTENTION OF THE PARTIES HERETO THAT EACH OF THE
INDEMNITEES BE INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS
NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY,
ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL). It is agreed by the parties
hereto that the indemnity obligations of the Borrower under the Commitment
Letter are superseded to the extent described in this Agreement.
          To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such. For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Credit Exposure and unused Commitments at the time.
          To the extent permitted by applicable Law, neither the Borrower nor
any Guarantor shall assert, and each of the Borrower and each Guarantor hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.
          All amounts due under this Section shall be payable promptly after
receipt of a request therefore by the Borrower.
     SECTION 10.04 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly

64



--------------------------------------------------------------------------------



 



contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          (b) (i) Subject to Section 10.04(e) and the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of the
Administrative Agent (and for the avoidance of doubt, without the consent of the
Borrower); provided that (A) no such consent shall be required for an assignment
of any Commitment or Loan to an assignee that is a Lender, an Affiliate of a
Lender or an Approved Fund and (B) such assigning Lender shall give prompt prior
written notice to the Borrower and if the consent of the Administrative Agent is
not required, the Administrative Agent of such assignment or sale; and
          (ii) Assignments shall be subject to the following additional
conditions:
          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 and after giving effect
to such assignment, the assigning Lender’s Commitment or Loans shall not be less
than $1,000,000 (which amount shall be in the aggregate in the event of
simultaneous assignments to or by two or more Approved Funds) unless the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under
clause (a), (b), (i) or (j) of Section 7.01 has occurred and is continuing;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (provided that only one such fee shall be payable
in the event of simultaneous assignments to or by two or more Approved Funds);
and
          (D) the assignee, if it is not then a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may include material non-public information about the Borrower or
Guarantors and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with such
assignee’s compliance procedures and applicable law, including Federal and state
securities laws.
     For the purpose of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

65



--------------------------------------------------------------------------------



 



     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is owned,
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 10.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) (i) Subject to Section 10.04(e), any Lender may, without the
consent of the Borrower or the Administrative Agent, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) [Intentionally
omitted], (B) such Lender’s obligations under this Agreement shall remain

66



--------------------------------------------------------------------------------



 



unchanged, (C) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (D) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.13, 2.14
and 2.15 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          (e) Notwithstanding anything herein to the contrary, a Lender may not
assign, or sell participations in, any of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it) to (i) the Borrower or any of its Affiliates and (ii) any Person listed on
Schedule 10.04 hereto or any of their respective Controlled Affiliates. Any such
attempted assignment or transfer shall be null and void.
     SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower and each Guarantor herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the

67



--------------------------------------------------------------------------------



 



principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.13,
2.14, 2.15 and 10.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.
     SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts and may be delivered in original or facsimile form
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
     SECTION 10.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 10.08 Right of Setoff. Each Lender and each of its Affiliates is
hereby authorized at any time that an Event of Default shall have occurred and
is continuing and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
or any Guarantor against any and all of the obligations of the Borrower and each
Guarantor now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
     SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.
          THIS AGREEMENT AND THE LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
ITS CONFLICTS OF LAW PRINCIPLES).
          THE BORROWER AND EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMIT, FOR ITSELF AND ITS

68



--------------------------------------------------------------------------------



 



PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE BORROWER AND
EACH GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          THE BORROWER AND EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION
THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED
TO IN THE IMMEDIATELY PRECEDING PARAGRAPH. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
          THE BORROWER HEREBY APPOINTS CT CORPORATION SYSTEM (THE “PROCESS
AGENT”) WITH AN OFFICE ON THE EFFECTIVE DATE OF 111 EIGHTH AVENUE, NEW YORK, NEW
YORK 10011, AS ITS AGENT TO RECEIVE ON BEHALF OF THEM SERVICE OF COPIES OF THE
SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING. SUCH SERVICE MAY BE MADE BY MAILING BY CERTIFIED MAIL A
COPY OF SUCH PROCESS TO THE BORROWER IN CARE OF THE PROCESS AGENT AT THE PROCESS
AGENT’S ABOVE ADDRESS, WITH A COPY TO SUCH PERSON AT ITS ADDRESS SPECIFIED
HEREIN AND THE BORROWER HEREBY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO
RECEIVE SUCH SERVICE ON THEIR BEHALF. AS AN ALTERNATIVE METHOD OF SERVICE, THE
BORROWER ALSO IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY
SUCH ACTION OR PROCEEDING BY THE MAILING BY CERTIFIED MAIL OF COPIES OF SUCH
PROCESS TO IT AND ITS SUBSIDIARIES SPECIFIED HEREIN. THE BORROWER AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE

69



--------------------------------------------------------------------------------



 



CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY MANNER PROVIDED BY LAW.
          EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.
     SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 10.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 10.12 Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, or (ii) any actual or prospective
counterparty (or its advisors) to any Swap Agreement, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower or its Affiliates
relating to the Borrower and its Subsidiaries or their business, other than any
such information that is available to the Administrative Agent or any Lender on
a non-confidential basis prior to disclosure by the Borrower or any of its
Affiliates; provided that, in the case of information received from the Borrower
after the Effective Date,

70



--------------------------------------------------------------------------------



 



such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     SECTION 10.13 Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable interest, usury and criminal laws and,
anything herein to the contrary notwithstanding, the obligations of the Borrower
and the Guarantors to a Lender or the Administrative Agent under this Agreement
or any Loan Document shall be subject to the limitation that payments of
interest shall not be required to the extent that receipt thereof would be
contrary to provisions of law applicable to such Lender or Administrative Agent
limiting rates of interest which may be charged or collected by such Lender or
Administrative Agent. Accordingly, if the transactions contemplated hereby or
thereby would be illegal, unenforceable, usurious or criminal under laws
applicable to a Lender or the Administrative Agent (including the laws of any
jurisdiction whose laws may be mandatorily applicable to such Lender or
Administrative Agent notwithstanding anything to the contrary in this Agreement
or any other Loan Document then, in that event, notwithstanding anything to the
contrary in this Agreement or any other Loan Document, it is agreed as follows:
          (a) the provisions of this Section shall govern and control;
          (b) the aggregate of all consideration which constitutes interest
under applicable law that is contracted for, taken, reserved, charged or
received under this Agreement or any Loan Document or otherwise in connection
with this Agreement or any Loan Document by such Lender or the Administrative
Agent shall under no circumstances exceed the maximum amount of interest allowed
by applicable law (such maximum lawful interest rate, if any, with respect to
each Lender and the Administrative Agent herein called the “Highest Lawful
Rate”), and any excess shall be cancelled automatically and if theretofore paid
shall be credited to the Borrower by such Lender or the Administrative Agent
(or, if such consideration shall have been paid in full, such excess refunded to
the Borrower);
          (c) all sums paid, or agreed to be paid, to such Lender or the
Administrative Agent for the use, forbearance and detention of the indebtedness
of the Borrower to such Lender or the Administrative Agent hereunder or under
any Loan Document shall, to the extent permitted by laws applicable to such
Lender or the Administrative Agent, as the case may be, be amortized, prorated,
allocated and spread throughout the full term of such indebtedness until payment
in full so that the actual rate of interest is uniform throughout the full term
thereof;
          (d) if at any time the interest provided pursuant to this Section or
any other clause of this Agreement or any other Loan Document, together with any
other fees or compensation payable pursuant to this Agreement or any other Loan
Document and deemed interest under laws applicable to such Lender or the
Administrative Agent, exceeds that amount which would have accrued at the
Highest Lawful Rate, the amount of interest and any such fees or compensation to
accrue to such Lender or the Administrative Agent pursuant to this Agreement or
such other Loan Document shall be limited, notwithstanding anything to the
contrary in this Agreement or any other Loan Document, to that amount which
would have

71



--------------------------------------------------------------------------------



 



accrued at the Highest Lawful Rate, but any subsequent reductions, as
applicable, shall not reduce the interest to accrue to such Lender or the
Administrative Agent pursuant to this Agreement or such other Loan Document
below the Highest Lawful Rate until the total amount of interest accrued
pursuant to this Agreement or such other Loan Document, as the case may be, and
such fees or compensation deemed to be interest equals the amount of interest
which would have accrued to such Lender or Administrative Agent if a varying
rate per annum equal to the interest provided pursuant to any other relevant
Section hereof (other than this Section) or thereof, as applicable, had at all
times been in effect, plus the amount of fees which would have been received but
for the effect of this Section; and
          (e) with the intent that the rate of interest herein shall at all
times be lawful, and if the receipt of any funds owing hereunder or under any
other agreement related hereto (including any of the other Loan Documents) by
such Lender or the Administrative Agent would cause such Lender to charge the
Borrower a criminal rate of interest, the Lenders and the Administrative Agent
agree that they will not require the payment or receipt thereof or a portion
thereof which would cause a criminal rate of interest to be charged by such
Lender or the Administrative Agent, as applicable, and if received such Lender
or the Administrative Agent will return such funds to the Borrower so that the
rate of interest paid by the Borrower shall not exceed a criminal rate of
interest from the date this Agreement was entered into.
     SECTION 10.14 USA Patriot Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Patriot Act.
     SECTION 10.15 Final Agreement of the Parties. THIS WRITTEN AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature pages to follow]

72



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            BORROWER:
ION GEOPHYSICAL CORPORATION
      By   /s/ David L. Roland        Name:   David L. Roland        Title:  
Senior Vice President, General Counsel and Corporate Secretary       
GUARANTORS:
ION EXPLORATION PRODUCTS (U.S.A.), INC.,
    a Delaware corporation    
 
  By   /s/ David L. Roland        Name:   David L. Roland        Title:   Vice
President        I/O MARINE SYSTEMS, INC., a Louisiana corporation
      By   /s/ David L. Roland        Name:   David L. Roland        Title:  
Vice President        GX TECHNOLOGY CORPORATION, a Texas
    corporation    
 
  By   /s/ David L. Roland        Name:   David L. Roland        Title:   Vice
President     

Bridge Loan Agreement

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:
JEFFERIES FINANCE LLC, as Administrative Agent
      By   /s/ Carl A. Toriello        Name:   Carl A. Toriello        Title:  
Executive Vice President          LENDERS:
JEFFERIES FINANCE LLC
      By   /s/ Carl A. Toriello        Name:   Carl A. Toriello        Title:  
Executive Vice President     

Bridge Loan Agreement

 